Exhibit 10.13
AGREEMENT OF PURCHASE AND SALE
OF
REAL PROPERTY COMMONLY KNOWN AS
THE SKAMANIA LODGE
STEVENSON, WASHINGTON
and
Joint Escrow Instructions
among
COMMONWEALTH WASHINGTON HOLDING, INC., a Delaware corporation
(“Holding”)
and
COMMONWEALTH WASHINGTON OPERATING , INC., a Delaware corporation
(“Operator”)
(jointly, “Seller”),
and
TERRAPINS OWNER LLC, a Delaware limited liability company
(“Buyer”).
Effective Date: September 22, 2010

 



--------------------------------------------------------------------------------



 



AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY
AND
JOINT ESCROW INSTRUCTIONS
     THIS AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY AND JOINT ESCROW
INSTRUCTIONS (“this Agreement”) is made as of September 22, 2010 among
COMMONWEALTH WASHINGTON HOLDING, INC., a Delaware corporation (“Holding”), and
COMMONWEALTH WASHINGTON OPERATING, INC., a Delaware corporation (“Operator”),
(collectively, “Seller”),
and
     TERRAPINS OWNER LLC, a Delaware limited liability company (“Buyer”).
     IN CONSIDERATION OF the mutual covenants and conditions contained herein,
parties hereto (together, the “Parties” and each, sometimes, a “Party”) do
hereby agree and covenant with each other as follows:
     1. DEFINITIONS.
          1.1 Affiliate. “Affiliate” means, with respect to an indicated person,
any other person which controls, is controlled by or is under common control
with such indicated person.
          1.2 Approval Date. “Approval Date” means the 30th day after the
Effective Date.
          1.3 Approved Capital Expenditures. “Approved Capital Expenditures”
means those items of capital improvements, repairs and replacements, if any, so
identified on the Schedule of Approved Capital Expenditures attached hereto as
Exhibit Q.
          1.4 Assumed Contracts. “Assumed Contracts” means the Equipment Leases
and Service Contracts identified on the Schedule of Contracts attached hereto as
Exhibit J.
          1.5 Bill of Sale. “Bill of Sale” means a bill of sale in the form
attached hereto as Exhibit C, together conveying the FF&E and Inventory to Buyer
or Buyer’s nominee(s).
          1.6 Broker. “Broker” means Eastdil Secured
          1.7 Business Day. “Business Day” means a day other than Saturday,
Sunday or other day when commercial banks in California are authorized or
required by Law to close.
          1.8 Cash Bank. “Cash Bank” means, with respect to the Hotel, cash on
hand in house banks and petty cash as of Closing.

Page 1



--------------------------------------------------------------------------------



 



          1.9 Casualty. “Casualty” means damage, destruction or loss of the
Hotel Premises or any portion thereof by a casualty event or a taking under
power of eminent domain.
          1.10 Claim. “Claim” means any claim, demand, liability, legal action
or proceeding, investigation, fine or other penalty, and loss, cost or expense
related thereto (including, without limitation, attorneys’ fees and
disbursements actually and reasonably incurred).
          1.11 Closing. “Closing” means the concurrent delivery, in accordance
with this Agreement, (A) by Seller to Buyer of the Transfer Instruments and
(B) by Buyer to Seller of the Purchase Price.
          1.12 Closing Date. “Closing Date” means the date upon which Closing
actually occurs.
          1.13 Closing Documents. “Closing Documents” means the Transfer
Instruments, the FIRPTA Certificate, and all the other documents to be delivered
hereunder at, or for purposes of effecting, Closing.
          1.14 Continuing Employees. “Continuing Employees” means all of the
Hotel Employees who are employed by Buyer or Buyer’s Hotel manager or operator
after Closing.
          1.15 Contract Assignment. “Contract Assignment” means an assignment
and assumption of Assumed Contracts substantively in the form attached hereto as
Exhibit E.
          1.16 Counsel. “Counsel” means each Party’s respective legal counsel
for the transaction contemplated by this Agreement: with respect to Seller, the
law firm of Seyfarth Shaw LLP; and, with respect to Buyer, the law firm of
Honigman Miller Schwartz and Cohn LLP.
          1.17 Day. The term “day” means a calendar day.
          1.18 Deed. “Deed” means a special warranty deed in the form attached
hereto as Exhibit B, conveying the Hotel Premises to Buyer subject only to
Permitted Exceptions.
          1.19 Deposit. “Deposit” has the meaning specified in Section 3.3.
          1.20 Disputed Payable. “Disputed Payable” means any amount that a
third party claims to be due or accrued as of Closing with respect to the
operation of the Hotel, but that Seller or Hotel Manager disputes (including the
disputed portion of any bill, invoice or claim that Seller or Hotel Manager
otherwise acknowledges to be due and payable).
          1.21 Effective Date. “Effective Date” means the date specified in the
initial paragraph of this Agreement.
          1.22 Eligible Employees. “Eligible Employees” means all Hotel
Employees, other than Excluded Employees, whom the Hotel Manager employs at the
Hotel immediately prior to Closing.

Page 2



--------------------------------------------------------------------------------



 



          1.23 Employee Leave. “Employee Leave” means vacation, sick leave and
any other paid leave accrued or accruing with respect to Hotel Employees.
          1.24 Employee Liabilities. “Employee Liabilities” means all
obligations and liabilities, actual or contingent with respect to Hotel
Employees, whether accruing before or after Closing, including, without
limitation, any and all obligations or liabilities: for (A) wages, salaries,
Employee Leave, fringe benefits, and payroll taxes; (B) contributions and other
payments to Hotel Employee Plans, (C) worker’s compensation claims based on any
real or alleged occurrence prior to Closing; and (D) claims or penalties under
applicable Laws governing employer/employee relations (including the National
Labor Relations Act and other labor relations laws, fair employment standards
Laws, fair employment practices and anti-discrimination Laws, the Worker
Adjustment and Retraining Notification Act of 1988, ERISA, the Multi-Employer
Pension Plan Amendments Act, and the Consolidated Omnibus Budget Reconciliation
Act of 1985).
          1.25 Environmental Report. “Environmental Report” means the “Phase 1”
site assessment report(s) and any other reports regarding the environmental
condition of the Hotel Premises that are identified on Exhibit N.
          1.26 Equipment Lease. “Equipment Lease” means a personal property
lease covering any item(s) of FF&E, including (without limitation) the leases
identified as such in the schedule attached hereto as Exhibit J.
          1.27 ERISA. “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.
          1.28 Escrow. “Escrow” means the escrow established pursuant to this
Agreement for purposes of holding the Deposit and, pending Closing, the balance
of the Purchase Price and the Transfer Instruments to be recorded at Closing.
          1.29 Escrow Agent. “Escrow Agent” means Chicago Title Insurance
Company, National Business Unit, acting through its office at 700 South Flower
Street, Suite 800, Los Angeles, California 90017, Attention: Maggie Watson,
whenever acting in the capacity of an escrow holder pursuant hereto.
          1.30 Excluded Employees. “Excluded Employees” means (A) the Hotel’s
General Manager and such other managerial Hotel Employees, if any, as Seller or
Hotel Manager designates to Buyer in writing before the Approval Date, and
(B) not more than 25 Hotel Employees whom Buyer shall designate to Seller and
the Hotel Manager not later than ten Business Days before the Closing Date.
          1.31 Existing Survey. “Existing Survey” means the ALTA/ACSM Survey of
the Hotel Parcel identified on Exhibit N.
          1.32 Extended Coverage. “Extended Coverage” means the deletion from
the Title Policy of general exceptions for survey matters, unrecorded easements,
mechanics’ liens, unrecorded liens for taxes and assessments and rights of
parties in possession (to the extent such

Page 3



--------------------------------------------------------------------------------



 



deletions are customarily offered by the Title Company in the jurisdiction where
the Hotel is located).
          1.33 FF&E. “FF&E” means machinery, equipment, appliances, furniture,
fittings, removable fixtures, tools and other articles of durable personal
property of every kind and nature, including spare parts and reserve stock,
which are owned or leased by or for the account of Seller and are used or
useable in the operation of the Hotel, including, without limitation and subject
to depletion and replacement in the Ordinary Course: (1) office furniture and
equipment, (2) room furnishings, including banquet chairs and tables used or
usable in the conference facilities within the Hotel, (3) art work and other
decorative items, (4) televisions, radios, VCRs and other consumer electronic
equipment, (5) telecommunications equipment, including audio visual equipment
used or usable in connection with the conference facilities within the Hotel,
(6) computer equipment and software, (7) blankets, pillows, linens, towels and
other bed clothing, (8) china, crystal, dishware, glassware, silverware,
flatware and other “operating inventory” as that term is used in the Uniform
System of Accounts, (9) kitchen appliances, cookware and other cooking utensils,
(10) vehicles, (11) manuals, schematics, plans and other written materials
pertaining to the use, operation, maintenance or repair of any item of FF&E, and
(12) all equipment, machinery, appliances, tools and other articles of durable
personal property used or usable in connection with the operation of the golf
course which forms a portion of the Hotel; but excluding (a) personal property
owned by any Hotel guest, tenant, concessionaire, licensee or other third party
except for Skamania LLC (unless such person owns such property for the account
or benefit of Seller), and (b) manuals, records and other like materials owned
by (and proprietary to) the Hotel Manager, unless prepared or maintained solely
for the Hotel, and (c) computer software licensed to Seller or Hotel Manager,
unless (A) such license is by its terms transferable in connection with the sale
of the Hotel to Buyer and (B) Buyer pays any fee or other charge imposed by the
licensor in connection with such a transfer.
          1.34 Final Statement. “Final Statement” has the meaning specified in
Section 11.1.
          1.35 FIRPTA Certificate. “FIRPTA Certificate” means a certificate with
respect to Holding and Operator, substantively in the form attached as
Exhibit G, confirming to Buyer that each of Holding and Operator is not a
foreign person or entity for purposes of § 1445 of the Internal Revenue Code of
1986, as amended (with such supplemental statements as may be required to exempt
the transactions contemplated hereby from any withholding tax requirements under
applicable state Laws).
          1.36 General Assignment. “General Assignment” means a general
assignment and assumption agreement substantively in the form attached hereto as
Exhibit F.
          1.37 Governmental Authority. “Governmental Authority” means any of the
United States Government, the government of any of the United States or any
county or municipality therein, and any executive department, legislative body,
administrative or regulatory agency, court, officer (whether elected, appointed
or otherwise designated) or other authority thereof, whenever purporting to act
in an official capacity.

Page 4



--------------------------------------------------------------------------------



 



          1.38 Hazardous Substance. “Hazardous Substance” means any substance
defined as “waste”, “hazardous waste”, “hazardous substance”, “hazardous
material”, “toxic substance”, “pollutant”, “contaminant” in, or which are
otherwise specifically subject to regulation under, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. § 9601 et
seq.; the Toxic Substance Control Act, 15 U.S.C. § 2601 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. § 1802; or the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., and any corresponding State of
Washington laws, rules or regulations governing the same, and any friable
asbestos containing materials (but excluding non-friable asbestos-containing
materials), PCBs or formaldehyde foam insulation.
          1.39 Hotel. “Hotel” means all of the Hotel Premises, FF&E, the Leased
Equipment, the Inventory and Intangibles comprising the “Skamania Lodge”,
located in Stevenson, Washington.
          1.40 Hotel Employee Leasing Agreement. “Hotel Employee Leasing
Agreement” means that certain employee leasing agreement dated as of January 1,
2008, by and between Hotel Employer and Operator.
          1.41 Hotel Employees. “Hotel Employees” means all persons employed at
the Hotel by Hotel Employer.
          1.42 Hotel Employee Plan. “Hotel Employee Plan” means an employee
benefit plan (as defined in ERISA) to which any of Seller, Hotel Manager or an
Affiliate of Seller or Hotel Manager currently makes contributions on account of
any Hotel Employees.
          1.43 Hotel Employer. “Hotel Employer” means Destination Washington
Services, Inc., a Washington corporation.
          1.44 Hotel Improvements. “Hotel Improvements” means all of the
buildings, other immovable structures and improvements and fixtures on the Hotel
Parcel.
          1.45 Hotel Manager. “Hotel Manager” means Destination Washington
Management, Inc.
          1.46 Hotel Management Agreement. “Hotel Management Agreement” means
that certain management agreement between Operator and Hotel Manager.
          1.47 Hotel Parcel. “Hotel Parcel” means (A) those certain parcels
described in Exhibit A hereto, together with (B) all appurtenant rights ,
including, without limitation: (i) easements and rights-of-way, (ii) licenses
and other privileges, (iii) rights in and to land underlying adjacent highways,
streets and other public rights-of-way and rights of access thereto, (iv) rights
in and to strips and gores of land within or adjoining any such parcel, (v) air
rights, excess floor area rights and other transferable development rights
belonging to or useable with respect to any such parcel, (vi) rights to utility
connections and hook-ups, (vii) water rights, (viii) riparian rights, and
(ix) any other rights which any of Seller may have in or with respect to land
adjoining any such parcel (including land which is separated from any such
parcel only by public highway, street or other right-of-way).

Page 5



--------------------------------------------------------------------------------



 



          1.48 Hotel Party. “Hotel Party” means, with respect to a Service
Contract or Equipment Lease, the owner, operator and/or manager of the Hotel (as
applicable) obligated as vendee or lessee under such contract or lease.
          1.49 Hotel Payable. “Hotel Payable” means any account payable
outstanding as of Closing for the Hotel, other than Disputed Payables.
          1.50 Hotel Premises. “Hotel Premises” means the Hotel Parcel and the
Hotel Improvements.
          1.51 Hotel Records. “Hotel Records” means all of the books, records,
correspondence and other files, both paper and electronic (and including any
accounting, database or other record-keeping software used in connection with
such books and records which Seller owns or otherwise has the right freely to
transfer) which have been received or generated and maintained in the course of
operation of the Hotel and which are in Seller’s possession or control.
          1.52 Indemnify. “Indemnify” means to hold harmless and indemnify an
indemnified party from and against a Claim and, where applicable, to defend such
party by counsel reasonably satisfactory to it, all at the sole expense and
liability of the indemnifying party.
          1.53 Intangibles. “Intangibles” means Seller’s rights, title and
interest, if any, in (A) trade names, trademarks, service marks, logos and other
forms of identification used to identify the Hotel or any of its facilities or
operations, including the name “Skamania Lodge” and “Skamania Golf Course,” and
the names used to designate the restaurant and bar facilities within the Hotel,
(B) the Hotel Records, (C) plans and specifications for the Hotel Improvements,
(D) the Permits, (E) Repair Warranties, to the extent assignable in connection
with a sale of the Hotel, (F) all of the membership interests in Skamania LLC,
(G) studies, analyses, reports and other written materials in Seller’s
possession or control pertaining to the condition of the Hotel Improvements and
the Hotel Parcel, and (H) all websites and domain names associated with the
Hotel, all to the extent assignable in connection with a sale of the Hotel.
          1.54 Inventory. “Inventory” means (i) all goods held for sale to Hotel
guests and others in the Ordinary Course and (ii) the stock of supplies and
other consumables used in the operation and maintenance of the Hotel in the
Ordinary Course, but excluding Liquor Inventory and excluding “operating
inventory” as that term is used in the Uniform System of Accounts.
          1.55 Last Closing Date. “Last Closing Date” means the 10th day after
the Approval Date.
          1.56 Laws. “Laws” means any and all:

Page 6



--------------------------------------------------------------------------------



 



               1.56.1 Constitutions, statutes, ordinances, rules (including
rules of the Securities and Exchange Commission), regulations, orders, rulings
or decrees of any Governmental Authority.
               1.56.2 Agreements with or covenants or commitments to any
Government Authority which are binding upon Seller or any of the elements of the
Hotel (including, without limitation, any requirements or conditions for the use
or enjoyment of any license, permit, approval, authorization or consent legally
required for the operation of the Hotel).
          1.57 Lease. “Lease” means any space lease, license, concession or
other such arrangement for use of space within the Hotel, including, but not
limited to, those listed on Exhibit I attached hereto other than (A) transient
use of guest rooms, banquet rooms or conference rooms by Hotel guests in the
Ordinary Course and (B) the Operating Lease.
          1.58 Lease Assignment. “Lease Assignment” means an assignment and
assumption of Leases substantively in the form attached hereto as Exhibit D.
          1.59 Leased Equipment. “Leased Equipment” means any item of FF&E that
is leased rather than owned by Seller or Operator.
          1.60 Licensed Premises. “Licensed Premises” means the areas within the
Hotel described or otherwise identified in or with respect to the Liquor
Licenses as licensed for Liquor Operations.
          1.61 Lien. “Lien” means any mortgage, deed of trust or other
consensual lien, mechanic’s or any materialman’s lien, judgment lien, lien for
delinquent real property taxes or assessments, other tax and statutory lien
(other than liens for non delinquent real estate taxes, general and special
assessments or any lien arising out of any activity of Buyer) which affects any
of the Hotel Premises and is prior to any of Seller’s interests therein.
          1.62 Liquor Inventory. “Liquor Inventory” means all liquor, wine, beer
and other alcoholic beverages held for sale to Hotel guests and others in the
Ordinary Course or otherwise used in the operation of the Hotel.
          1.63 Liquor License. “Liquor License” means any government license,
permit or other authorization for the Liquor Operations.
          1.64 Liquor Operations. “Liquor Operations” means the sale and service
of liquor, wine, beer and other alcoholic beverages at the Hotel.
          1.65 Material Contract. “Material Contract” means a Service Contract
or Equipment Lease (A) for which scheduled payments due to the vendor or lessor
thereunder during any 12-month period occurring after Closing will exceed
$15,000 or (B) whose unexpired term after Closing exceeds 12 months (excluding
any portion of such term that may be cancelled by the Hotel party without
penalty, by notice given on the later of (i) the Closing Date or (ii) the date
Buyer first discovers such contract). Material Contracts do not include any
contracts (a) that do not impose any obligation on the Hotel Party to make any
payments after Closing, (b) for which payment will be due from the Hotel Party
only if such party orders or otherwise requests

Page 7



--------------------------------------------------------------------------------



 



goods or services under such contract or (c) which obligate the Hotel Party to
make payments solely out of, and as a percentage of, services performed by the
other party for Hotel guests that impose no out-of-pocket cost on the Hotel
Party.
          1.66 Objectionable Title Matters. “Objectionable Title Matters” has
the meaning specified in Section 4.2.
          1.67 OFAC. “OFAC” has the meaning specified in Section 5.1.2.6.
          1.68 Operating Lease. “Operating Lease” means the lease between
Holding and Operator, under which Operator leases the Hotel Premises.
          1.69 Ordinary Course. “Ordinary Course” means the course of day to day
operation of the Hotel, in accordance with its current operating budget (a copy
of which is attached hereto as Exhibit M) and in a manner which does not
materially vary from the policies, practices and procedures in effect as of the
Effective Date.
          1.70 Original. “Original” means any of (A) an original counterpart of
any Lease or Assumed Contract, (B) the Hotel Records or (C) other documents
which comprise or evidence the Intangibles, to the extent within Seller’s
possession or control; and “the Originals” means all such items.
          1.71 Paid Voucher. “Paid Voucher” means a Voucher, such as a gift
certificate, issued in return for money payment.
          1.72 Permit. “Permit” means any permit, certificate, license or other
form of authorization or approval issued by a government agency or authority and
legally required for the proper operation and use of the Hotel (including,
without limitation, any certificates of occupancy with respect to the Hotel
Improvements, elevator permits, conditional use permits, zoning variances and
business licenses, but excluding Liquor Licenses) to the extent held and
assignable by Seller or otherwise transferable with the Hotel.
          1.73 Permitted Exceptions. “Permitted Exceptions” means (A) liens for
real property taxes and assessments not yet delinquent (but not personal
property taxes), (B) liens or encumbrances arising out of any activity of Buyer,
(C) the Leases identified on the Schedule of Leases attached hereto as Exhibit I
or hereafter made in accordance with Section 6, (D) the Assumed Contracts to the
extent the same encumber title to any of the Hotel and (E) any other matter
deemed to be a Permitted Exception pursuant to Section 4.2 or 4.4.
          1.74 Place of Closing. “Place of Closing” has the meaning specified in
Section 10.1.
          1.75 Pre-Approval License. “Pre-Approval License” means, with respect
to the application for re-issuance of the Liquor License to Buyer or Buyer’s
designee, a Temporary Pre-Approval Permit issued by the Washington State Liquor
Control Board under which the Liquor Operations may be continued after Closing
for 60 days, pending comprehensive review and final decision on such
application.

Page 8



--------------------------------------------------------------------------------



 



          1.76 Preliminary Statement. “Preliminary Statement” has the meaning
specified in Section 8.
          1.77 Proceeds. “Proceeds” means all insurance proceeds, condemnation
awards or other amounts paid or payable to Seller in connection with any
casualty damage to or taking by eminent domain of any of the Hotel Premises,
including any amounts recoverable under rent loss or business interruption
insurance to the extent allocable to periods after Closing.
          1.78 Purchase Price. “Purchase Price” means the gross purchase price
being paid by Buyer to Seller for the Hotel, as set forth in Section 3.1.
          1.79 Repair Warranties. “Repair Warranties” means contractors’,
manufacturers’ and vendors’ written guaranties, warranties and other obligations
(if any) for the repair or maintenance of any component of the Hotel
Improvements or the FF&E.
          1.80 Reservation. “Reservation” means any reservation, commitment or
agreement for the use of guest rooms, conference rooms, dining rooms, golf
course, or other facilities in the Hotel, to the extent pertaining to periods
from and after Closing.
          1.81 Reservation Deposit. “Reservation Deposit” means any deposit or
advance payment received by Seller or the Hotel Manager in connection with a
Reservation.
          1.82 Seller’s Knowledge. “Seller’s Knowledge” means the actual present
(and not the constructive) knowledge of Scott Spann (Hotel general manager) and
Tom Luersen (Hotel managing director), and does not imply that said individual
(A) has or should have conducted any inspection, examination or other inquiry to
determine the accuracy of any representation, warranty or other statement made
“to Seller’s Knowledge” in this Agreement or in any other document delivered by
Seller prior to or at Closing or (B) has any personal liability with respect to
any such representation, warranty or other statement.
          1.83 Service Contract. “Service Contract” means any of the written
contracts or other written arrangements for the continuing provision of services
relating to the improvement, maintenance, repair, protection or operation of the
Hotel, excluding the Hotel Management Agreement.
          1.84 Skamania LLC. “Skamania LLC” means Skamania Lodge Furnishings,
LLC, a Delaware limited liability company.
          1.85 Survey. “Survey” means a survey of the Hotel Premises, certified
by a duly licensed surveyor as of date no earlier than the Effective Date,
meeting the minimum requirements of the American Land Title Association/American
Congress of Surveying and Mapping.
          1.86 Taxes. “Taxes” has the meaning specified in Section 8.1.
          1.87 Title Company. “Title Company” means Chicago Title Insurance
Company, together with any agent through which it may act in issuing the Title
Policy.

Page 9



--------------------------------------------------------------------------------



 



          1.88 Title Documents. “Title Documents” has the meaning specified in
Section 4.2.
          1.89 Title Report. “Title Report” means a preliminary title commitment
describing the condition of title to the Hotel Premises, issued by the Title
Company as of a date no earlier than 30 days prior to the Effective Date.
          1.90 Title Policy. “Title Policy” means an ALTA (Form 2006 or its
local equivalent) owner’s policy of title insurance for the amount of the
Purchase Price, insuring or committing to insure fee title to the Hotel Premises
in Buyer subject only to Permitted Exceptions.
          1.91 Transactor. “Transactor” means, with respect to each Party, the
person(s) authorized by such Party to execute and deliver Transfer Instruments
and other Closing Documents on behalf of such Party.
          1.92 Transfer Instruments. “Transfer Instruments” means all the
instruments by which Seller will convey the Hotel to Buyer and/or Buyer’s
nominees hereunder, including (without limitation) the Deed, the Bill of Sale,
the Contract Assignment, the General Assignment and the Lease Assignment.
          1.93 Uniform System of Accounts. “Uniform Systems of Accounts” means
the most current edition of the Uniform System of Accounts for the Lodging
Industry, published by the American Hotel and Motel Association.
          1.94 Voucher. “Voucher” means any written undertaking (such as a guest
certificate, coupon, letter of donation or “trade-out”) issued by Operator or
Hotel Manager to permit the bearer, or a Person named therein to use a Hotel
guest room, or other Hotel facility or service for which a charge is customarily
imposed, without payment. Vouchers do not include any such undertaking to
provide a complimentary room upgrade, or to apply a discounted rate (unless, and
then only to the extent, that such discount is for more than 60% of applicable
rack rates for guest rooms or more than 30% with respect to purchase of food,
beverages or other goods).
          1.95 Other Definitions. Terms defined in any other part of this
Agreement (including, without limitation, “Seller,” “Buyer,” “Party” and
“Parties,” and “this Agreement,” defined in the initial paragraph hereof) shall
have the defined meanings wherever capitalized herein. As used in this
Agreement, (i) the terms “herein,” “hereof” and “hereunder” refer to this
Agreement in its entirety and are not limited to any specific sections; (ii) the
term “person” means any natural person, other legal entity, or combination of
natural persons and/or other legal entities acting as a unit and (iii) the term
“including” shall be read as “including without limitation.” Wherever
appropriate in this Agreement, the singular shall be deemed to refer to the
plural and the plural to the singular, and pronouns of certain genders shall be
deemed to comprehend either or both of the other genders.

Page 10



--------------------------------------------------------------------------------



 



     2. COVENANT OF PURCHASE AND SALE. On and subject to the terms and
conditions set forth in this Agreement, Seller shall sell, convey, assign and
transfer to Buyer, and Buyer shall purchase and accept from Seller, all of the
real and personal property comprising the Hotel (except the FF&E held by
Skamania LLC), all of the membership interests in Skamania LLC and, except as
otherwise expressly provided herein, assume from and after Closing all
obligations and liabilities appertaining to such property (including, without
limitation, Seller’s obligations and liabilities under and with respect to the
Leases, the Assumed Contracts, the Permits and any Permitted Exceptions).
     3. PURCHASE PRICE AND DEPOSIT.
          3.1 Amount of Purchase Price. The Purchase Price shall be
$56,000,000.00, but the net amount thereof payable to Seller shall be subject to
credits, prorations and other adjustments as provided in Sections 8 and 11.
          3.2 Allocation of Price. The parties agree that the Purchase Price
shall be allocated as follows: (i) $8,550,500.00 to the Hotel Parcel, (ii)
$43,926,559.00 to the Hotel Improvements and (iii) $3,522,941.00 to the FF&E and
other personalty. Allocations made pursuant to this Section shall be used by the
Parties for title insurance and all tax and other government reporting purposes.
          3.3 Deposit.
               3.3.1 Amount and Delivery. Within two Business Days after the
Effective Date, Buyer shall deliver into Escrow via wire transfer of funds the
amount of $1,000,000.00 (the “Initial Deposit”), as a good faith deposit. Within
one Business Day after the Approval Date, if Buyer elects to proceed with the
purchase of the Hotel, Buyer shall deliver into Escrow via wire transfer of
funds an additional cash deposit of $2,000,000.00 (the “Additional Deposit”).
The Initial Deposit, together with the Additional Deposit when and if made, all
interest earned on the deposited funds while in Escrow, shall comprise the
“Deposit.”
               3.3.2 Investment. The Deposit, while held in Escrow, shall be
held by the Escrow Agent in a federally-insured, interest-bearing account with a
national banking association.
               3.3.3 Disposition. If Buyer, in breach of its obligations under
this Agreement, fails to purchase the Hotel on or before the Last Closing Date,
Seller upon termination of this Agreement shall be entitled to receive and
retain the Deposit as liquidated damages, in accordance with Section 21. In all
other circumstances, the Deposit shall remain the property of Buyer and,
together with interest earned thereon, shall either (A) at Closing, be applied
against the Purchase Price or (B) upon termination of this Agreement, be
returned to Buyer, less only Buyer’s one half share of any Escrow cancellation
charges.
     4. TITLE AND DUE DILIGENCE CONDITIONS.
          4.1 Title Report and Survey. Buyer hereby acknowledges that it has
received a copy of the Title Report and the Existing Survey, together with
copies of all recorded documents referenced in the Title Report (the “Title
Documents”). If Buyer desires Extended

Page 11



--------------------------------------------------------------------------------



 



Coverage, Buyer may, at its sole expense, update or supplement the Existing
Survey or replace it with a new Survey, so long as it obtains such updated,
supplemental Survey, and delivers a copy of it to Seller, at least ten days
before the Approval Date.
          4.2 Objectionable Title Matters and Permitted Exceptions. Except for
any exceptions to or defects in Seller’s title (“Objectionable Title Matters”)
with respect to which Buyer gives Seller and Escrow Agent written notice of
objection (each a “Title Objection Notice”) within ten days prior to the
Approval Date (or, with respect to any defect or exception which is disclosed to
Buyer after it delivered its last Title Objection Notice, by the earlier of the
Closing Date or five days after such matter is disclosed to Buyer by an update
to the Title Report or otherwise), Buyer shall be deemed to have approved the
state of Seller’s title to the Hotel Premises as disclosed by the Title Report
or the Title Documents or would be disclosed on the Effective Date by a Survey
and inspection of the Hotel Premises. All exceptions and other defects that are
disclosed by the Title Report or the Title Documents, or would be disclosed by
such a Survey and inspection, to which Buyer makes no timely objection in
accordance with the provisions of this Section 4, and all such exceptions and
other defects to which Buyer timely objects but later waives such objection as
provided in this Section 4, shall be deemed Permitted Exceptions.
          4.3 Cure of Objectionable Title Matters; Removal of Liens. Seller
shall use commercially reasonable efforts to cure any Objectionable Title Matter
(“Inapplicable Exceptions,” including, without limitation, references to leases
or tenancies that no longer exist, to instruments or documents that on their
face or by law are no longer effective and to matters that have no apparent
applicability to the Hotel Premises) or that is otherwise readily susceptible to
cure, but Seller shall not be obligated to expend more than $2,500 in the
aggregate, or to extend the Last Closing Date, in order to effect a cure of any
Objectionable Title Matter, unless hereafter created by Seller in breach of its
covenants under this Agreement. Seller shall also cause the Title Company to
issue the Title Policy at Closing without exception for any Liens. Except as
expressly provided in this Section 4.3, Seller shall have no obligation to cure
Objectionable Title Matters.
          4.4 Termination for Objectionable Title Matter. If, after giving
Seller timely written notice under this Section 4 of any Objectionable Title
Matter, Buyer does not receive by the earlier of (A) the Last Closing Date or
(B) ten days after the date Seller receives the last Title Objection Notice from
Buyer (such earlier date, “Seller’s Title Response Date”) either:
               4.4.1 Where such Objectionable Title Matter would otherwise be
within the scope of coverage of the Title Policy, written confirmation from the
Title Company that such Objectionable Title Matter will not be scheduled as an
exception in the Title Policy, or
               4.4.2 Written confirmation from the Title Company that it will
affirmatively insure Buyer against loss resulting from such Objectionable Title
Matter, by an endorsement to the Title Policy in a form satisfactory to Buyer in
its reasonable discretion, and (if applicable)

Page 12



--------------------------------------------------------------------------------



 



               4.4.3 Seller’s unconditional written undertaking to take, at or
before Closing, such steps as the Title Company specifies in its written
confirmation are required for it either to omit such Objectionable Title Matter
as an exception in the Title Policy or to issue such endorsement,
Buyer shall have the right to terminate the Escrow and this Agreement by written
notice of termination given to Seller and Escrow Agent no later than the five
days after the Seller’s Title Response Date, whereupon Escrow Agent shall cancel
Escrow, disburse the Deposit to Buyer and return every other item in Escrow to
the Party which deposited the same. If Buyer does not so elect to terminate this
Agreement, Buyer shall be deemed to have waived its objection to the
Objectionable Title Matter(s) in question and such title matter(s) shall then
become Permitted Exceptions.
          4.5 Extension of Closing Date for Notice and Cure. If Buyer gives
Seller notice of objection to any title exception later than the 30th day
preceding the Last Closing Date, the Last Closing Date may be extended by
Seller, to a date no more than 30 days after the date otherwise specified herein
as the Last Closing Date. Such extension shall be effected by a Seller’s giving
written notice of such extension to Buyer on or before the date otherwise
specified herein as the Last Closing Date.
          4.6 Access to Property and Records. During the period from the
Effective Date to Closing, Seller shall provide to Buyer, its agents,
consultants and counsel, upon reasonable advance notice but not less that one
Business Day’s prior notice, access at all reasonable times to:
               4.6.1 The Hotel Records (excluding software and electronic data,
but including print-outs of such data) and all other books, records and
documents in Seller’s possession or control related to the Hotel and its
development, operation, management, maintenance and repair which are of a
non-proprietary or non-privileged nature.
               4.6.2 The Hotel Premises, for purposes of conducting (at Buyer’s
sole expense and liability) any inspections, observations, examinations, surveys
and tests that Buyer may reasonably require (but Buyer shall not conduct any
borings, drilling or other invasive or destructive testing without Seller’s
prior written consent and without first evidencing to Seller liability insurance
coverage for such activity satisfactory in scope and amount to Seller).
Such right of access, however, shall be subject to the rights of guests, tenants
and licensees of the Hotel, and Buyer in its activities under this Section 4.6
shall conduct its inspections so as not to interfere with such rights or the
operation of the Hotel in any material respect. In no event shall Buyer
communicate with any employees of or at the Hotel other than (A) the Hotel’s
general manager, director of sales and marketing and chief engineer, and
(B) such other executive Hotel Employees, if any, as Seller designates in
writing from time-to-time (“Designees”), nor shall Buyer disclose or permit to
be disclosed to any Hotel Employees, other than the general manager, director of
sales and marketing and chief engineer and any Designees, the nature or reason
for Buyer’s presence on or about the Hotel Premises, without Seller’s prior
written approval.

Page 13



--------------------------------------------------------------------------------



 



As of the Effective Date, Seller has delivered to Buyer the following: (i) a
rent roll for all Leases within the Hotel Premises; (ii) copies of operating
statements and a summary of capital expenditures pertaining to the Hotel for the
five most recent fiscal years preceding the Effective Date and year to date for
2010; (iii) copies of all building, engineering, zoning and environmental site
assessment reports, studies and analyses in Seller’s possession or control
relating to the Hotel (such environmental reports are referred to herein as the
“Environmental Reports”); (iv) copies of the ad valorem tax statements relating
to the Hotel for the three years preceding the Effective Date and any
correspondence relating to tax appeals filed with respect to that period;
(v) copies of all Service Contracts; and (vi) a copy of an agreement dated as of
February 21, 2001 between Skamania County and Skamania Opco, LLC.
          4.7 Indemnification. Except as otherwise provided in this Agreement,
Buyer shall Indemnify Seller and Hotel Manager from and against any and all
Claims (including Claims by Seller for damage to the Hotel as well as
third-party Claims) arising or asserted to arise out of any activity of Buyer or
Buyer’s representatives conducted at or about the Hotel Premises. Buyer shall,
with reasonable promptness, repair in a good and workmanlike manner any damage
to the Hotel caused by any such activity.
          4.8 Buyer’s Right of Termination. In addition to the right of
termination provided in Section 4.4, Buyer shall have the right, in its sole
discretion, to notify Seller of its satisfaction with its tests, studies and
investigations of the Hotel and the Hotel Records on or before 11:59 pm Pacific
time on the Approval Date, failing of which notice, this Agreement shall
terminate, the Initial Deposit shall be returned to Buyer and neither party
shall have any further liability or obligations hereunder other than any such
liability and obligations which are expressly provided herein to survive such
termination. Buyer hereby acknowledges that with respect to this Section 4.8,
time is of the essence, and failure to notify Seller on a timely basis shall
constitute an automatic termination of this Agreement.
     5. REPRESENTATIONS.
          5.1 By Seller.
               5.1.1 Regarding the Hotel. Seller hereby represents and warrants
to Buyer that, as of the Effective Date, except as disclosed in Exhibit H or any
other Exhibit to this Agreement, in the Title Report, the Existing Survey or in
any new Survey, third party report or other written document or notice obtained
by or furnished to Buyer prior to the Approval Date:
                    5.1.1.1 To Seller’s Knowledge, Seller has not received
written notice from any Governmental Authority that the current condition,
occupancy or use of the Hotel violates any applicable Law, nor to Seller’s
Knowledge has any such violation occurred, whether or not notice thereof has
been received.
                    5.1.1.2 There are no lawsuits filed and served upon Seller
or, to Seller’s Knowledge, otherwise pending or threatened, whose outcome could
adversely affect title to or the use, occupancy or operation of the Hotel or
Seller’s ability to convey the Hotel or otherwise perform its obligations under
this Agreement (including, without limitation, actions for condemnation or
eminent domain).

Page 14



--------------------------------------------------------------------------------



 



                    5.1.1.3 All Leases currently encumbering the Hotel Premises
are identified on the Schedule of Leases attached hereto as Exhibit I. To
Seller’s Knowledge, neither Seller nor the tenant is currently in material
breach of any Lease nor has either Seller or the tenant given any written notice
of default thereunder. There are no oral understandings or side agreements with
any tenant of the Hotel Premises that have not been reduced to a writing and are
not set forth among the Leases on Exhibit I. To Seller’s Knowledge, there are no
outstanding defenses, counterclaims or offsets against the payment of rent or
any other amount payable or against the performance of any other obligation
under any of the Leases.
                    5.1.1.4 The Schedule of Contracts attached hereto as
Exhibit J identifies all of the existing Material Contracts and, to Seller’s
Knowledge, neither the Hotel Party nor any other party to any Material Contract
is currently in material breach thereof nor has any written notice of default
been given thereunder. There are no oral understandings or side agreements with
respect to any service or equipment that have not been reduced to a writing and
are not set forth among the Schedule of Contracts.
                    5.1.1.5 Hotel Manager holds the Liquor Licenses specified in
Exhibit K hereto and each such Liquor License is in full force and effect.
Seller has not received any written notice of violation, or threatened
revocation, of any such Liquor License.
                    5.1.1.6 To Seller’s Knowledge, and subject to the
information set forth in the Environmental Reports: (i) Seller has not received
written notice from any Governmental Authority (A) of any pending or threatening
proceeding or investigation concerning any alleged or suspected violations of
applicable Laws regarding the use, storage, transportation, release or disposal
of Hazardous Substances (“Environmental Laws”) or (B) of any alleged violation
of Environmental Laws at the Hotel Premises that remains uncured, (ii) Seller
has not used, stored, disposed or released Hazardous Substances at or about the
Hotel Premises in violation of any Environmental Laws nor has any use, storage,
disposal or release of Hazardous Substances occurred at the Hotel Premises in
violation of any Environmental Laws, and (iii) there is no other condition
existing at the Hotel Premises in violation of any Environmental Law, and no
underground storage tanks are currently in use at the Hotel.
                    5.1.1.7 Seller is not a “foreign person” nor a “U.S. real
property holding corporation” for purposes of Section 1445 of the Internal
Revenue Code or any applicable regulations promulgated thereunder.
                    5.1.1.8 No attachments, execution proceedings, assignments
for the benefit of creditors, insolvency, bankruptcy, or other proceedings are
pending or, to Seller’s knowledge, threatened against Seller, nor is Seller
contemplating commencing any such proceedings. Seller has not been a debtor
under any case commenced under the United States Bankruptcy Code.
                    5.1.1.9 To Seller’s Knowledge, Seller has not received any
written notice from any of its present insurance carriers of any defects or
inadequacies in the

Page 15



--------------------------------------------------------------------------------



 



Hotel which if left uncured or uncorrected could result in termination of
Seller’s existing insurance coverage with respect to its Hotel.
                    5.1.1.10 To Seller’s Knowledge, the Hotel Records provided
by Seller to Buyer, including without limitation, the operating statements,
general ledger and reconciliations, are true, correct and complete and fairly
and accurately represent Seller’s financial position for the periods covered
thereby.
                    5.1.1.11 Seller owns, free and clear of all liens and
encumbrances, the Inventory and Intangibles, except for Permitted Exceptions.
                    5.1.1.12 Upon Seller’s Knowledge thereof, Seller shall
promptly disclose in writing to Buyer any change in any facts or circumstances
which would make any of the representations and warranties set forth in this
Agreement inaccurate, incomplete or misleading in any material respect.
                    5.1.1.13 The Hotel is not subject to any collective
bargaining agreement and, to Seller’s Knowledge, there have been no union
organizing campaigns or activities related to the Hotel during Seller’s
ownership thereof.
                    5.1.1.14 Hotel Employer is an Affiliate of Hotel Manager.
                    5.1.1.15 Skamania LLC owns (or by Closing will own) the FF&E
(excluding the Leased Equipment), subject only to Permitted Exceptions.
                    5.1.1.16 Seller shall use commercially reasonable efforts to
obtain a tax clearance statement from the State of Washington Department of
Revenue, dated no earlier than 30 days before the Last Closing Date, stating
that there are no known deficiencies in sales taxes owed by Seller with respect
to the Hotel as shown by filed sales tax returns. Buyer acknowledges that
delivery of such certificate is not a condition to Closing.
               5.1.2 Regarding Seller. Seller hereby represents to Buyer that:
                    5.1.2.1 Each of Seller is duly organized, validly existing
and in good standing under the laws of its State of incorporation; has full
power to enter into this Agreement and to fulfill its obligations hereunder; has
authorized its execution, delivery and performance of this Agreement by all
necessary corporate action; and has caused this Agreement to be duly executed
and delivered on its behalf to Buyer.
                    5.1.2.2 Seller has full right and power to convey and
deliver possession of the Hotel Premises and to transfer all of the other
property comprising the Hotel in accordance with this Agreement.
                    5.1.2.3 Operator holds legal and beneficial title to all of
the membership interests in Skamania LLC, free and clear of all Liens and other
encumbrances, and has full right and power to sell and assign all such interests
to Buyer. Skamania LLC has no assets other than the FF&E (excluding the Leased
Equipment), has engaged in no business other than holding such FF&E, and has no
liabilities. Within ten Business Days following the

Page 16



--------------------------------------------------------------------------------



 



Effective Date, Seller will provide to Buyer true and complete copies of the
organizational documents of Skamania LLC.
                    5.1.2.4 As of the Effective Date, (i) no government,
internal or other third party approval or consent that has not already been
obtained is required for Seller’s execution and delivery of, or performance of
obligations under, this Agreement and (ii) Seller’s execution, delivery and
performance of this Agreement do not and will not violate, and are not
restricted by, any other contractual obligation or any Law to which Seller is a
party or by which Seller or any of the property comprising the Hotel is bound.
                    5.1.2.5 Except for the Broker, Seller has not dealt with any
broker, finder or similar agent in connection with the transactions contemplated
by this Agreement.
                    5.1.2.6 Neither Seller nor any of its affiliates, nor any of
their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not
engaging and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.
          5.2 By Buyer. Buyer hereby represents to Seller that:
               5.2.1 Buyer is a Delaware limited liability company, duly formed,
validly existing and in good standing under the laws of the state of its
formation, is in good standing and qualified to do business in every other
jurisdiction in which such qualification is legally required; has full power and
authority to enter into this Agreement and to fulfill its obligations hereunder;
has authorized the execution, delivery and performance of this Agreement by all
necessary company action; and has caused this Agreement to be duly executed and
delivered to Seller.
               5.2.2 No government, internal or other third party approval or
consent that has not already been obtained are required for Buyer’s execution
and delivery of, or performance of obligations under, this Agreement, and
Buyer’s execution and performance of this Agreement do not and will not violate,
and are not restricted by, any other contractual obligation or applicable Law to
which Buyer is a party or by which Buyer is otherwise bound.
               5.2.3 As of the Effective Date, there are no lawsuits filed and
served against Buyer or, to Buyer’s knowledge, otherwise pending or threatened
whose outcome could adversely affect Buyer’s ability to purchase the Hotel and
otherwise perform its obligations under this Agreement.
               5.2.4 Except for Broker, Buyer has not dealt with any broker,
finder or similar agent in connection with the transaction contemplated by this
Agreement.

Page 17



--------------------------------------------------------------------------------



 



               5.2.5 Buyer’s principals are experienced in the acquisition,
ownership and operator of hotels similar to the Hotel and is fully competent to
assess and evaluate the Hotel.
               5.2.6 No attachments, execution proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, or other proceedings are pending
or, to Buyer’s knowledge, threatened against Buyer, nor is Buyer contemplating
commencing any such proceedings. Buyer has not been a debtor under any case
commenced under the United States Bankruptcy Code.
               5.2.7 Buyer shall promptly disclose in writing to Seller any
change in any facts or circumstances which would make any of the representations
and warranties set forth in this Agreement inaccurate, incomplete or misleading
in any material respect.
               5.2.8 Neither Buyer nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents is,
nor will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of OFAC of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not engaging and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
PRIOR TO THE APPROVAL DATE, BUYER WILL CONDUCT ITS OWN INVESTIGATION OF THE
HOTEL AND MAKE ALL INQUIRIES, INSPECTIONS, TESTS, AUDITS, STUDIES AND ANALYSES
(“INQUIRIES”) IN CONNECTION WITH PURCHASING THE HOTEL THAT BUYER DEEMS NECESSARY
OR ADVISABLE AND BUYER WILL RELY ON SUCH INSPECTIONS AND TESTS IN DETERMINING IF
THE HOTEL IS SUITABLE FOR BUYER’S PURPOSES. IF FOR ANY REASON BUYER IS UNABLE ON
OR BEFORE THE APPROVAL DATE TO MAKE ANY INQUIRY THAT IT DESIRED TO MAKE, OR THAT
IS CUSTOMARILY MADE IN TRANSACTIONS OF THIS SORT, OR OTHERWISE FAILS TO OBTAIN
INFORMATION SUFFICIENT TO ANSWER ANY QUESTION REGARDING THE CONDITION AND
SUITABILITY OF THE HOTEL, AND YET NONETHELESS PROCEEDS WITH THE PURCHASE OF THE
HOTEL, BUYER SHALL ASSUME ALL RISKS THAT, HAD IT PERFORMED SUCH INQUIRY OR
OBTAINED SUCH INFORMATION, IT WOULD HAVE ELECTED NOT TO PROCEED WITH THE
PURCHASE OF THE HOTEL ON THE TERMS CONTAINED HEREIN.
               5.2.9 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
TRANSFER INSTRUMENT, BUYER IS BUYING THE HOTEL “AS IS, WHERE-IS AND WITH ALL
FAULTS” AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, OF ANY KIND WHATSOEVER, WHETHER BY SELLER OR BY ANY ONE ACTING ON
SELLER’S BEHALF (INCLUDING, WITHOUT LIMITATION, AGENTS, BROKERS, CONSULTANTS,

Page 18



--------------------------------------------------------------------------------



 



COUNSEL, EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, TRUSTEES OR
BENEFICIARIES).
          5.3 WAIVER AND RELEASE. AS A MATERIAL PART OF THE CONSIDERATION TO
SELLER FOR THE SALE OF THE HOTEL HEREUNDER, EXCEPT FOR A CLAIM MADE UNDER THIS
SECTION 5 FOR MONETARY DAMAGES DUE TO A BREACH OF A REPRESENTATION OF SELLER
EXPRESSLY SET FORTH IN THIS AGREEMENT OR AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, BUYER HEREBY WAIVES AND RELINQUISHES, AND RELEASES SELLER AND ALL OF
SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS (COLLECTIVELY,
“SELLER RELEASES”) FROM, ANY AND ALL CLAIMS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, ANY RIGHT OF RESCISSION) AGAINST SELLER RELEASEES OR ANY OF THEM
BASED DIRECTLY OR INDIRECTLY ON (A) ANY PAST, PRESENT OR FUTURE CONDITION OF THE
HOTEL, INCLUDING, WITHOUT LIMITATION, THE RELEASE OR PRESENCE OF ANY HAZARDOUS
SUBSTANCES OR (B) ANY MISREPRESENTATION, OR FAILURE TO DISCLOSE TO BUYER ANY
INFORMATION, REGARDING THE HOTEL (INCLUDING, WITHOUT LIMITATION, ANY DEFECTIVE,
HAZARDOUS OR UNLAWFUL CONDITION WHICH SELLER SHOULD BE AWARE, WHETHER OR NOT
SUCH CONDITION REASONABLY COULD HAVE BEEN DISCOVERED BY BUYER THROUGH AN
INSPECTION OF THE HOTEL OR THE PROPERTY RECORDS), OTHER THAN SUCH A
MISREPRESENTATION CONSTITUTING WILLFUL FRAUD. BUYER UNDERSTANDS THAT SUCH WAIVER
AND RELEASE INCLUDES STATUTORY AS WELL AS “COMMON LAW” AND EQUITABLE RIGHTS AND
REMEDIES AND THAT IT COVERS POTENTIAL CLAIMS OF WHICH BUYER MAY BE CURRENTLY
UNAWARE OR UNABLE TO DISCOVER. BUYER ACKNOWLEDGES THAT THE FOREGOING WAIVER AND
RELEASE IS OF MATERIAL CONSIDERATION TO SELLER IN ENTERING INTO THIS AGREEMENT,
THAT BUYER’S COUNSEL HAS ADVISED BUYER OF THE POSSIBLE LEGAL CONSEQUENCES OF
MAKING SUCH WAIVER AND RELEASE AND THAT BUYER HAS TAKEN INTO ACCOUNT, IN
AGREEING TO PURCHASE THE HOTEL AT THE PURCHASE PRICE SPECIFIED HEREIN, SELLER’S
DISCLAIMER OF ANY WARRANTIES AND REPRESENTATIONS REGARDING THE HOTEL OTHER THAN
THOSE EXPRESSLY SET FORTH HEREIN.
BUYER FURTHER AGREES AND ACKNOWLEDGES THAT, IN GIVING THE FOREGOING WAIVER AND
RELEASE, IT HAS WITH ITS LEGAL COUNSEL, CONSIDERED ANY STATUTE OR OTHER LAW THAT
MIGHT APPLY TO AND LIMIT THE EFFECT OF BUYER’S WAIVER AND RELEASE HEREIN AND
HEREBY KNOWINGLY WAIVES THE BENEFITS OF ANY SUCH LAW AND INTENDS THAT IT NOT BE
APPLICABLE HERE.
BUYER REPRESENTS AND WARRANTS TO SELLER THAT NEITHER BUYER OR ANY OF ITS
AFFILIATES IS (OR WILL BE) A PERSON WITH WHOM SELLER IS RESTRICTED FROM
TRANSACTING BUSINESS UNDER REGULATIONS OF OFAC (INCLUDING, THOSE PERSONS NAMED
ON OFAC’S SPECIALLY DESIGNATED AND BLOCKED PERSONS LIST) OR UNDER ANY STATUTE,
EXECUTIVE ORDER (INCLUDING, THE SEPTEMBER 23, 2001 EXECUTIVE ORDER BLOCKING
PROPERTY

Page 19



--------------------------------------------------------------------------------



 



AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR
SUPPORT TERRORISM), OR OTHER GOVERNMENTAL ACTION.
          5.4 Survival and Limitations. The Parties’ representations set forth
in this Section 5 (and their respective liability for any breach thereof) shall
survive Closing and shall not be deemed to merge into any of the Transfer
Instruments; provided, however, that after Closing Seller shall have no
liability to Buyer for any breach of such representations unless:
               5.4.1 The facts constituting such breach have not been disclosed
in writing to, discovered by or otherwise become actually known to Buyer prior
to Closing;
               5.4.2 Buyer has given Seller written notice claiming such breach,
and stating in reasonable detail the factual basis for such claim, within
270 days after the Closing Date;
               5.4.3 Buyer’s actual out-of-pocket loss from all such breaches
exceeds $150,000; and
               5.4.4 Buyer commences a legal action on such claim, and serves
Seller with notice thereof in accordance with the applicable Law, within
365 days after the Closing Date.
          5.5 Notice of Subsequent Event or Discovery. Prior to Closing, each
Party shall give the other prompt notice of its discovery of any event or
condition which has the effect of making any of Seller’s representations
contained in Section 5 materially inaccurate. If it is reasonably likely that
such event or condition can be remedied within 30 days, so as to remove such
material inaccuracy, and if Seller undertakes in writing to Buyer, within ten
Days after receiving such notice, to use all commercially reasonable efforts to
effect such remedy, then so long as it is making such efforts Seller shall have
the right to extend the Last Closing Date by no more than 30 days to complete
such remedy and Buyer shall not be entitled, prior to the Last Closing Date (as
so extended) or (if earlier) the cessation of such efforts, to terminate this
Agreement by reason of such inaccuracy.
     6. OPERATION OF THE HOTEL PENDING CLOSING. From the Effective Date until
Closing, except for emergencies, Seller shall use commercially reasonable
efforts to operate the Hotel in the Ordinary Course and shall not cause, approve
or voluntarily permit any material change in the operations of the Hotel without
Buyer’s prior written approval (which shall not be unreasonably withheld,
conditioned or delayed), including:
          6.1 Material alterations or other material changes in the Hotel
Improvements, except for Approved Capital Expenditures and for alterations
currently required by Law (which Seller may elect, but shall not be obligated by
this reference alone, to make).
          6.2 Cancellation or surrender of any existing Permit or Liquor License
for the Hotel.
          6.3 Creation of any Lease, mortgage, deed of trust or other lien or
encumbrance on Seller’s title to the Hotel.

Page 20



--------------------------------------------------------------------------------



 



          6.4 Entering into or materially modifying any Service Contract
constituting a Material Contract, unless the same is terminable upon Closing.
          6.5 Entering into or materially modifying any Lease materially
affecting the operation, revenues or expenses of the Hotel.
          6.6 Cancellation or material reduction in the amount or scope of
coverage under any insurance currently maintained with respect to the Hotel.
          6.7 Any material reduction in staff at the Hotel.
          6.8 Any material depletion or reduction in the FF&E, Inventory and
Liquor Inventory without the replacement of the same, except as may result from
seasonal fluctuations in levels of business or occupancy rates in the Ordinary
Course.
          6.9 The assignment, transfer, pledge or other encumbrance of the
membership interests in Skamania LLC or the creation of any new membership
interests therein; the dissolution of Skamania LLC or its merger, conversion or
consolidation with or into any other entity; the incurrence by Skamania LLC of
any liabilities; the acquisition by Skamania LLC of any assets other than the
FF&E; or the engagement by Skamania LLC in any business other than holding the
FF&E.
If Buyer proceeds to Closing with actual knowledge of any breach by Seller of
this Section 6, Buyer shall be deemed to have waived such breach and shall have
no claim against Seller after Closing on account of such breach.
     7. OTHER AGREEMENTS.
          7.1 Operating Lease; Property Management Agreement; Hotel Employee
Leasing Agreement. Buyer shall not assume any obligations under the Operating
Lease, the Hotel Management Agreement or the Hotel Employee Leasing Agreement.
Seller shall cause each of the Operating Lease, the Hotel Management Agreement
and the Hotel Employee Leasing Agreement (and any franchise or other similar
agreements) to be terminated as of Closing and shall deliver possession of the
Hotel to Buyer free and clear of any possessory rights of the Hotel Manager or
Operator. Seller shall remain responsible for all amounts due under the
Operating Lease, the Hotel Management Agreement and the Hotel Employee Leasing
Agreement (and any franchise or other similar agreements) and shall Indemnify
Buyer from and against any Claims therefor.
          7.2 Liquor License(s) and Liquor Inventory.
               7.2.1 Application for New Licenses. Buyer shall be responsible,
at its expense, for preparing, filing and prosecuting all applications before
the relevant Governmental Authority for the re-issuance of the Liquor License at
the Hotel to Buyer or its designee upon or following Closing. No later than five
days after the Effective Date, Buyer shall file the Master Business Application
and the Liquor Control Board Addendum with the relevant Governmental Authority
required to obtain by the Last Closing Date at least the Pre-Approval License,
and following such filing shall diligently prosecute such application. Prior to
Closing, Seller shall

Page 21



--------------------------------------------------------------------------------



 



cooperate (and shall cause Hotel Manager to cooperate) with Buyer in such
application as Buyer may reasonably request (but without any obligation on the
part of Seller to incur out-of-pocket expense or liability in doing so). If
Buyer has not been able to obtain the Pre-Approval License by the Last Closing
Date, Seller and, so long as Buyer has complied in all material respects with
this Section 7.2.1, Buyer shall each have the right to extend the Closing Date
to a date no later than 45 days after the Last Closing Date in order for Buyer
to continue its efforts to obtain the Pre-Approval License.
               7.2.2 Transfer of Liquor Inventory. Notwithstanding any other
provision of this Agreement, the Liquor Inventory shall be sold and transferred
to Buyer (or Buyer’s nominee) only in such manner as complies with applicable
alcoholic beverage control Laws and the terms of the Liquor License. In no event
shall there be a reduction in the Purchase Price or a proration credit in
Buyer’s favor if, as of the Closing, the Liquor Inventory is not able to be sold
and transferred in a manner complying with the applicable alcoholic beverage
control Laws and the terms of the Liquor Licenses; provided, however, that if
Seller is required by such Laws to dispose of the Liquor Inventory other than by
sale or transfer to Buyer or Buyer’s nominee, any net proceeds to Seller from
such disposition shall be credited against the Purchase Price at, or paid over
to Buyer after, Closing, unless prohibited by Law.
          7.3 Property of Guests. All baggage or other items checked or left in
the care of Seller, and any items in the “Lost and Found Bin” will be listed in
an inventory, prepared in duplicate and signed by representatives of Seller and
Buyer on the Closing Date. Buyer will be responsible from and after the Closing
for all property so listed and shall hold harmless, indemnify and defend Seller,
from and against any and all Claims arising out of the subsequent loss of or
damage to such listed property. Seller shall indemnify Buyer from and against
any and all Claims arising out of any loss of or damage to property of guests at
the Hotel prior to the Closing or not so listed in such inventory. Seller and
Buyer shall use reasonable efforts to have Hotel guests who have left items in
any of the Hotel’s safe deposit boxes (not including in-room safes) confirm on
the Closing Date that no such items are missing, but Seller shall not be deemed
liable for any guest Claim made after the Closing Date with respect to items
allegedly left in a Hotel safe deposit box before Closing merely because such
items could not be listed on the above-described inventory.

Page 22



--------------------------------------------------------------------------------



 



     8. PRORATIONS, CREDITS AND OTHER ADJUSTMENTS. At closing, the Parties shall
make the prorations and other adjustments provided below, and the net amount
consequently owing to Seller or Buyer shall be added to or subtracted from the
proceeds of the Purchase Price payable to Seller at closing. Beginning as close
to the anticipated Closing Date as practicable, Seller shall, in consultation
with Buyer and with Buyer’s reasonable cooperation, cause to be prepared a
prorations and credits statement (the “Preliminary Statement”) which shall
reflect all of the prorations, credits and other adjustments in payment at
Closing required under this Section 8 or under any other provision of this
Agreement. As soon as the Parties have agreed upon the Preliminary Statement,
they shall jointly deliver a mutually signed copy thereof to Escrow Agent. To
the extent the Parties are unable to agree by Closing on any item on the
Preliminary Statement, Seller’s estimation of such item shall be used and such
item shall be finally resolved on the Final Statement pursuant to Section 11.
          8.1 Proration of Taxes. All real estate ad valorem taxes and all
personal property ad valorem taxes assessed against the Hotel (generically,
“Taxes”) prior to the Closing Date shall be paid by Seller at or before Closing,
and those payable during the calendar year in which Closing occurs shall be
prorated between Buyer and Seller as of the Closing Date, such proration to
occur on a calendar year basis (i.e., the Taxes payable during the calendar year
of Closing shall be prorated with Seller receiving a credit corresponding to the
quotient of such Taxes and 365 multiplied by the number of days between the
Closing Date and December 31 of such year). Taxes for all subsequent tax years
shall be the responsibility of Buyer.
          8.2 Proration of Expenses. The following items of expense with respect
to any portion or aspect of the Hotel shall be prorated between Seller and Buyer
as of the Closing Date:
               8.2.1 Periodic charges under Assumed Contracts (such as monthly
rents or fixed periodic charges), but not charges made on a per-order or
per-call basis.
               8.2.2 Utility charges (but excluding any utility deposits). To
the extent reasonably practicable, though, in lieu of prorating the charges for
any metered utility service, the Parties shall endeavor to have the utility read
the meter as early as possible on the Closing Date, render a final bill to
Seller based on such reading and bill all subsequent service to Buyer.
               8.2.3 Employee Liabilities for wages, salary, benefit payments
and payroll taxes for the pay period(s) in which Closing occurs and for accrued
Employee Leave, except to the extent that Seller is required by applicable Law
or otherwise elects to determine and itself pay such liabilities accrued through
the day preceding Closing.
               8.2.4 All other Hotel operating expenses of a strictly periodic
nature (and not based upon specific orders for goods or services).
          8.3 Proration of Hotel Revenues.
               8.3.1 Guest Ledger. The open account (“Guest Ledger Account”) for
each person who is a guest at the Hotel on the night immediately preceding
Closing (“Closing Eve”) shall be prorated between Seller and Buyer as follows:

Page 23



--------------------------------------------------------------------------------



 



                    8.3.1.1 Room and service charges (including, without
limitation, room service charges, in-house movie fees, health or fitness club
charges and honor bar charges) for all times preceding Closing Eve shall be
credited to Seller.
                    8.3.1.2 Room and service charges for all times after Closing
Eve shall belong to Buyer.
                    8.3.1.3 Room and service charges for Closing Eve shall be
divided equally between Seller and Buyer.
                    8.3.1.4 Other charges shall be allocated between Seller and
Buyer as of the Closing Date, based on the time such charges were actually
incurred.
                    8.3.1.5 Any other charges for the 24-hour period including
Closing Eve, which cannot be fixed as to the actual time of incurrence, shall be
apportioned equally between Seller and Buyer.
                    8.3.1.6 From the amounts apportioned to Seller under the
foregoing clauses shall be deducted all applicable taxes, travel and tour agent
commissions, license, reservation and franchise fees, and similar expenses. Any
proration of revenues from Liquor Operations shall be subject to such
limitations and conditions as may be imposed by applicable alcoholic beverage
control Laws.
All Guest Ledger Accounts shall be assigned to Buyer at Closing, and Seller
shall receive a proration credit equal to its net aggregate prorated amount
under this Section 8.3.1. Buyer shall be responsible for paying any taxes and
other amounts deducted from Seller’s apportioned share under this
Section 8.3.1.6.
               8.3.2 Rents and other Operating Revenues. Monthly rents and other
fixed periodic payments under the Leases, and any other operating revenues not
otherwise provided for in this Section 8, shall be prorated between Buyer and
Seller as of Closing.
               8.3.3 Other Receivables. Except as otherwise provided with
respect to Guest Ledger Accounts and payments under Leases, all Hotel
receivables shall be retained by Seller. For at least six months after Closing,
Buyer shall cause its manager of the Hotel, in accordance with such manager’s
billing and collection practices and procedures, to use commercially reasonable
efforts, though at no out-of-pocket cost to Buyer (other than for administrative
expenses, such as postage, copies or telephone calls), to collect such retained
receivables for Seller’s account, except for any such receivables as Seller by
written notice to Buyer excludes from such efforts; but neither Buyer nor its
Hotel manager shall be obligated to institute any legal action or incur any
other out-of-pocket expense in attempting to collect such receivables. Any
payment at or relating to the Hotel which is received or recovered after Closing
from a person who then owes amounts both on such a Seller-retained receivable
and on an account to the Hotel accruing after Closing shall be applied to the
invoice(s) specified by the payor (and, if the payor makes such payment without
reference to a specific invoice, then such payment shall then be applied first
to the most recent accruing accounts).

Page 24



--------------------------------------------------------------------------------



 



          8.4 Hotel Payables. At Closing, Buyer shall receive a proration credit
equal to the excess of (A) the aggregate estimated amount of all Hotel Payables
in the Preliminary Statement over (B) Buyer’s prorated share of such Hotel
Payables under this Section 8, and Buyer shall assume the obligation to satisfy
Hotel Payables (1) included in such estimate (as evidenced by a schedule which
Seller shall prepare and submit to Buyer as part of the Preliminary Statement)
and (2) which otherwise are identified within the 90-day period following
Closing. After Closing, before paying any amount invoiced or otherwise claimed
by a third party due with respect to the Hotel operations prior to Closing which
is not included on such schedule (or is claimed in an amount larger than that
shown on such schedule), Buyer shall first submit such invoice or claim to
Seller. Unless Seller, within 15 days after receiving such submission, objects
to such invoice or claim (thereby making it a Disputed Payable), Buyer may pay
the same and take a credit for such payment on the Final Statement. Seller shall
remain responsible for all Disputed Payables and for all Hotel Payables that are
neither included on such schedule nor identified within the 90-day period
following Closing.
          8.5 Other Credits to Buyer.
               8.5.1 Credit for Reservation Deposits. Buyer shall receive a
proration credit equal to the aggregate amount of all outstanding Reservation
Deposits.
               8.5.2 Credit for Security Deposits. Buyer shall receive a
proration credit equal to the aggregate amount of the unapplied balance of all
cash (or cash equivalent) security, damage or other deposits paid by any tenants
to secure their obligations under Leases. With respect to any security deposits
that are not in the form of cash, Seller shall at its sole cost and expense
cause the same to be endorsed or transferred to or re-issued in the name of,
Buyer, at or as soon as practicable after Closing.
               8.5.3 Credit for Vouchers. Buyer shall receive a credit equal to
(A) $10,000 for Paid Vouchers issued prior to 2004, (B) 42.5% of the face value
of all outstanding and unredeemed Paid Vouchers issued from and after 2004, (C)
$10,000 for all other outstanding Vouchers and (D) 50% of the face value of all
unredeemed outstanding Vouchers issued between the Effective Date and Closing;
and Buyer shall assume the obligation to honor all Vouchers with respect to
which it has received a proration credit under this Section 8.5.3 or Section 11.
          8.6 Other Credits to Seller.
               8.6.1 Credits for Cash Banks. Seller shall receive a proration
credit equal to the aggregate balance of all Cash Banks as of Closing.
               8.6.2 Credit for Prepaid Expenses. Seller shall receive a
proration credit equal to the book value, as of Closing, of all prepaid
expenses, except to the extent that the goods, services or other items for which
such expenses were incurred are not usable by Buyer.
               8.6.3 Credit for Certain Inventories. Seller shall receive a
credit equal to 75% of the book value, as of Closing, of all goods then held by
Operator for sale in the lobby gift shop, the spa and the golf pro shop operated
within the Hotel in the Ordinary Course. Seller shall receive no credit for the
value of the food and beverage inventories existing as of Closing, the price of
the same being deemed paid with delivery of the Purchase Price.

Page 25



--------------------------------------------------------------------------------



 



          8.7 Regarding Hotel Prorations Generally. Unless this Section 8
expressly provides otherwise: (A) all prorations hereunder with respect to the
Hotel shall be made as of 12:00:01 a.m., local time (for the Hotel), on the
Closing Date, (B) all prorations shall be made on an actual daily basis, and
(C), for purposes of such prorations, all items of revenue and expense with
respect to the Hotel’s operations shall be classified and determined in
accordance with the Uniform System of Accounts, as reasonably modified by Hotel
Manager for use at the Hotel.
          8.8 Utility Deposits; Loan Impounds and Debt Service. Notwithstanding
any other provision of this Agreement, no prorations shall be made or credits
allowed with respect to any utility deposits, impound accounts with respect to
any Lien, or any interest, prepayment premium or other payments on any Lien, all
of which shall remain the sole property or obligation of Seller.
     9. CONDITIONS TO CLOSING.
          9.1 In Buyer’s Favor. In addition to the conditions specified in
Section 4, Buyer’s obligation to close shall be subject to timely satisfaction
of each of the following conditions:
               9.1.1 Performance of Seller’s Obligations. Performance by Seller
in all material respects of its obligations under this Agreement to be performed
at or before Closing.
               9.1.2 Accuracy of Representations. The accuracy in all material
respects, as of Closing, of each of the representations set forth in
Section 5.1, subject to only changes that are required or permitted hereunder or
that are beyond Seller’s reasonable power to prevent.
               9.1.3 Satisfactory Title Policy. Issuance at Closing of the Title
Policy (with Extended Coverage, from title insurers in the jurisdiction where
the Hotel is located and if Buyer timely requests such coverage and furnishes
the Title Company with the Survey; but, otherwise, the availability of any other
endorsement to the Title policy shall not be a condition to Buyer’s obligation
to close unless Seller has undertaken in writing to obtain such endorsement to
cure an Objectionable Title Matter). Seller agrees reasonably to cooperate with
Buyer in obtaining any Extended Coverage requested by Buyer in accordance with
this Section 9.1.3.
               9.1.4 Temporary Liquor License. Approval or pre-approval of the
re-issuance to Buyer or its designee of the Liquor License; provided, however,
that Buyer shall be conclusively deemed to have waived this condition if Buyer
breaches its obligations under Section 7.2.1.
If any of the conditions specified in this Section 9.1 is not timely satisfied
(or waived by Buyer in writing), Buyer shall have the right to terminate this
Agreement by giving written notice of such termination to Seller and Escrow
Agent by the Last Closing Date (but, in any event, before Closing actually
occurs). After Closing, Buyer shall not have any right to terminate this
Agreement or rescind its purchase of the Hotel by reason of the failure of any
such condition, whether or not such failure was known to or discoverable by
Buyer prior to Closing.

Page 26



--------------------------------------------------------------------------------



 



          9.2 In Seller’s Favor. The obligation of Seller to close Escrow shall
be subject to timely satisfaction of each of the following conditions:
               9.2.1 Performance of Buyer’s Obligations. Performance by Buyer in
all material respects of Buyer’s obligations under this Agreement to be
performed at or before Closing.
               9.2.2 Accuracy of Representations. The accuracy in all material
respects, as of Closing, of each of the representations of Buyer set forth in
Section 5.2.
If any condition specified in this Section 9.2 is not satisfied (or waived by
Seller in writing) by the Last Closing Date, Seller shall have the right to
terminate this Agreement by giving written notice of such termination to Buyer
and Escrow Agent by the Last Closing Date (but, in any event, before Closing
actually occurs). After Closing, Seller shall not have any right to terminate
this Agreement or rescind its purchase of the Hotel by reason of the failure of
any such condition, whether or not such failure was known to or discoverable by
Seller prior to Closing.
          9.3 Pre Closing Damage or Destruction.
               9.3.1 Termination Rights. If, prior to Closing, a material
Casualty occurs, Buyer shall have the right, at its election, to terminate this
Agreement, by written notice given to the Seller prior to the Last Closing Date.
If a material Casualty occurs fewer than ten Business Days before the Last
Closing Date, Buyer shall have the right to extend the Last Closing Date until
the tenth Business Day after the occurrence of such Casualty in order to make
the election permitted by this Section.
               9.3.2 If No Termination. If a Casualty occurs and Buyer either
does not have or elects not to exercise the right under Section 9.3.1 to
terminate this Agreement, this Agreement shall continue in force and, upon
Closing, Buyer shall receive:
     (i) a credit against the Purchase Price equal to (A) the amount, if any, of
Proceeds received by Seller prior to Closing in connection with such Casualty,
plus (B) the lesser of the “deductible” or self retained limit under the
property hazard insurance covering the Property or the reasonably estimated cost
of repairing, restoring or replacing the portion of the Property damaged or
destroyed by such Casualty, minus (C) the amount (if any) actually expended by
Seller to repair, restore or replace the damaged portions of the Property; and
     (ii) an assignment of Seller’s rights to all Proceeds which may then be or
thereafter become payable.
If the credit formula specified in clause (A) above results in a negative
number, then Seller (rather than Buyer) shall be entitled to a credit, in the
amount by which (i) the amount actually expended by Seller to repair, restore or
replace the damaged portions of the Property exceeds (ii) the Proceeds received
by Seller; but if such credit to Seller would exceed the amount of Proceeds
assigned to Buyer at Closing (or if there are no Proceeds to assign), then
Seller shall instead retain the right to receive such Proceeds (if any) and
receive no credit.

Page 27



--------------------------------------------------------------------------------



 



               9.3.3 Material Part. For purposes of this Section 9.3, a Casualty
shall be deemed material if the extent of the damage, destruction or taking
(measured by the cost of repairing or replacing the damaged or destroyed portion
of the Property or the fair market value of the taken portion of the Property)
exceeds $1,000,000.
     10. CLOSING.
          10.1 Time, Place and Manner. Closing shall occur on or before the Last
Closing Date, through Escrow, at the offices of the Escrow Agent. In order to
confirm concurrent delivery of the Purchase Price and delivery of title to the
Hotel Premises, Buyer’s funds for Closing and the Transfer Instruments to be
recorded shall be delivered into Escrow for Closing, in accordance with this
Agreement.
          10.2 Seller’s Deliveries.
          On or before the Last Closing Date, Seller shall deliver to Escrow
Agent the following documents (“Seller’s Closing Documents”):
               10.2.1 The Deed and every other Transfer Instruments (if any) to
be recorded at Closing, each duly executed and acknowledged by Seller, for
recording at Closing in the official land records of the county where the Hotel
is located.
               10.2.2 A counterpart of the FIRPTA Certificate for each of
Holding and Operator, duly executed.
               10.2.3 Such resolutions, incumbency certificates, certified
bylaws, certified articles of incorporation and good standing certificates as
shall be reasonably necessary to evidence the authority of Seller to enter into
and consummate the transaction contemplated hereby.
               10.2.4 Two counterparts of each of the Transfer Instruments
(except those delivered to Escrow Agent pursuant to Section 10.2.1, which shall
be constructively delivered to Buyer at Closing by recording pursuant to
Section 10.2.1), all duly executed by Seller.
               10.2.5 Letters to tenants under the Leases, in the form attached
hereto as Exhibit O, notifying each such tenant that the Hotel has been sold to
Buyer and directing each tenant to make all payments of rent and to send any
notices or other correspondence regarding their respective Leases to the persons
and addresses to be determined by Buyer, and specified in writing to Seller, at
least five Business Days prior to the Closing Date.
               10.2.6 Letters to lessors, vendors or contractors under Assumed
Contracts, and utility companies serving the Hotel Premises, in the form
attached hereto as Exhibit P, advising them of the sale of the Hotel to Buyer
and directing to Buyer (at the Hotel) all bills for the services provided to the
Hotel Premises on and after the Closing Date.

Page 28



--------------------------------------------------------------------------------



 



               10.2.7 Such other documents as the Escrow Agent or the Title
Company may reasonably require from Seller in order to effect Closing in
accordance with this Agreement.
          10.3 Buyer’s Deliveries.
          On or before the Last Closing Date (except as otherwise indicated),
Buyer shall deliver to Escrow Agent the following funds and documents (“Buyer’s
Closing Documents”):
               10.3.1 By no later than noon Pacific Time on the Last Closing
Date (the “Funds Deadline”), good and immediately available funds in an amount
(when added to the Deposit) equal at least to the sum of (A) the Purchase Price,
plus (B) Buyer’s share of Closing costs to be paid through Escrow, plus or minus
(C) the net amount owing Seller or Buyer (as the case may be) under Section 8,
as shown by the Preliminary Statement. Time is of the essence with respect to
Buyer’s delivery of such funds by the Funds Deadline.
               10.3.2 Such documents as the Escrow Agent or the Title Company
may reasonably require from Buyer in order to effect Closing in accordance with
this Agreement.
               10.3.3 Such resolutions, incumbency certificates, certified
bylaws, certified articles of incorporation and good standing certificates as
shall be reasonably necessary to evidence the authority of Buyer to enter into
and consummate the transaction contemplated hereby.
               10.3.4 Two counterparts duly executed of each Transfer Instrument
to be executed by Buyer.
          10.4 Closing Costs.
               10.4.1 Paid By Seller. Seller shall pay:
                    10.4.1.1 The realty transfer tax imposed by Skamania County
and Washington State, transfer taxes, stamp taxes, documenting taxes, sales
taxes, use taxes and similar excises imposed on the sale, conveyances and
transfers under this Agreement.
                    10.4.1.2 The premium charge for an ALTA standard owner’s
title insurance policy (or its local equivalent) in the amount of the Purchase
Price allocated to the Hotel Premises, plus the premiums for any endorsements
obtained by Seller to cure any Objectionable Title Matters pursuant to
Section 4.3.
                    10.4.1.3 One half of Escrow Agent’s fees and expenses for
administering Escrow.
                    10.4.1.4 The commission owed to Broker pursuant to a
separate agreement between Seller and Broker.
               10.4.2 Paid by Buyer. Buyer shall pay:

Page 29



--------------------------------------------------------------------------------



 



                    10.4.2.1 All charges for the Title Report and the Title
Policy, including the charge for Extended Coverage and any other endorsements
requested by Buyer, except for the charges specified to be paid by Seller under
Sections 4.3 and 10.4.1.2.
                    10.4.2.2 The cost of up-dating, supplementing or obtaining a
Survey.
                    10.4.2.3 All recording and filing fees and charges incurred
in connection with the recording or other filing of the Transfer Instruments.
                    10.4.2.4 One half of Escrow Agent’s fees and expenses for
administering Escrow.
                    10.4.2.5 All fees, expenses and other costs associated with
Buyer’s financing for the purchase of the Hotel.
               10.4.3 Other Closing Costs. Any other charges and expenses
incurred in effecting Closing shall be allocated between the Parties in
accordance with the custom for commercial real estate transactions in the county
where the Hotel is located.
          10.5 Completion of Closing. Closing shall be effected as follows:
               10.5.1 At such time as the Transactors and Counsel have confirmed
(A) tender of delivery of each of the items specified in Sections 10.2 and 10.3
(and provided Escrow Agent has not advised the Parties of any apparent obstacle
to issuing the Title Policy as of Closing), the Parties through their respective
Transactors or Counsel shall instruct Escrow Agent to record the Deed (and any
other Transfer Instruments to be recorded) in the appropriate place and (unless
a lawyers’ Closing) to complete Closing by disbursing funds in accordance with
Sections 10.5.2.1 through 10.5.2.3 and, as appropriate, delivering Seller’s
Closing Documents to Buyer and Buyer’s Closing Documents to Seller.
               10.5.2 If a lawyers’ Closing, as soon as Escrow Agent confirms to
the Parties that the Title Company is irrevocably committed to issue the Title
Policy to Buyer, the Parties through their respective Transactors or Counsel
shall instruct Escrow Agent to disburse funds from Escrow as follows:
                    10.5.2.1 Disburse to Seller, in such respective amounts as
Seller shall designate to Escrow Agent in writing before Closing, the sum of
(A) the Purchase Price, minus (B) Seller’s share of Closing costs to be paid
through Escrow, plus or minus (C) the net amount owing to Seller or Buyer (as
the case may be) under Section 8, as shown by the Preliminary Statement.
                    10.5.2.2 Pay the closing costs specified in Section 10.4.
                    10.5.2.3 Disburse any excess funds as directed by Buyer.
Disbursements to a Party shall be made by wire transfer of current funds to an
account at a commercial bank within the United States, as designated to Escrow
Agent by such Party or its

Page 30



--------------------------------------------------------------------------------



 



Counsel; but if no such account has been so designated to Escrow Agent by the
Business Day immediately following the Closing Date, Escrow Agent may instead
disburse by its own check, for any amount of $10,000 or less, sent on the
Closing Date by messenger or overnight delivery service to the applicable Party
at the address for notices to such Party hereunder.
               10.5.3 If a lawyers’ Closing, concurrently with the direction to
Escrow Agent to disburse funds from Escrow as provided in Section 10.5.2, the
Parties through their respective Transactors and Counsel shall deliver to each
other the items specified in Sections 10.2 and 10.3 and Closing shall be deemed
completed.
               10.5.4 So long as the Title Company is irrevocably committed to
issue the Title Policy as of Closing, it shall not be a condition to
disbursement of funds at Closing that the Deed or any other Transfer Instrument
have first been recorded.
          10.6 Escrow and Recording Instructions. This Agreement shall also
serve as instructions to Escrow Agent regarding the recording of instruments and
disbursement of funds from Escrow; but the Parties shall jointly execute and
deliver to Escrow Agent such supplementary or general instructions as may be
required under any other provision of this Agreement or reasonably requested by
Escrow Agent. If there is any conflict between such supplementary general
instructions and the provisions of this Agreement, the latter shall control as
between the Parties.
          10.7 Delivery of Possession. Seller shall cause possession of the
Hotel to be delivered to Buyer immediately upon Closing, free and clear of all
leases, tenancies and occupancies except for (A) Hotel guests, (B) the Leases
and Assumed Contracts, and (C) possessory rights and interests included among
the Permitted Exceptions.
          10.8 Failure of Closing. If Closing fails to occur by the Last Closing
Date, any Party, if not then in default of its obligations under this Agreement,
shall have the right to terminate this Agreement at any time until Closing
actually occurs, by giving written notice of such termination to the other
Parties and to Escrow Agent.
          10.9 Procedure for Termination of Escrow. Upon any termination of this
Agreement, Seller and Buyer shall each promptly give Escrow Agent written
instructions to cancel Escrow and disburse the Deposit and all other funds and
items (if any) then held in Escrow in accordance with the provisions of this
Agreement. If, following termination of this Agreement, the Parties give Escrow
Agent conflicting instructions or one of the Parties fails to give Escrow Agent
instructions:
               10.9.1 Escrow Agent shall promptly notify each Party in writing
of such conflicting instructions or of one Party’s failure to give instructions,
and request that such conflict or omission be promptly resolved.
               10.9.2 Where one Party has failed to give instruction, unless
Escrow Agent receives written instructions from such Party within five Business
Days after giving notice of such failure, Escrow Agent shall be free to comply
with the instructions given by the other Party and both Parties shall hold
harmless, indemnify and defend Escrow Agent from any claim or liability
resulting from such compliance.

Page 31



--------------------------------------------------------------------------------



 



               10.9.3 Where the Parties have given conflicting instructions,
Escrow Agent shall take no action to cancel Escrow or deliver funds or items out
of Escrow except pursuant to further, joint written instructions from the
Parties or a final court order or judgment. If the Parties fail, within 60 days
after Escrow Agent has made requested such joint instructions, to deliver to
Escrow Agent joint written instructions resolving such disputed matter, Escrow
Agent shall have the right to file an action in interpleader against all the
Parties in any court of competent jurisdiction and to deposit with such court
all of the funds and other items held in Escrow, whereupon Escrow Agent shall be
discharged from any further obligations or liability with respect to Escrow. The
Parties, jointly and severally, shall hold harmless and indemnify Escrow Agent
from and against any claim, liability and expenses resulting from such
interpleader action (but, as between Seller and Buyer, the costs of such
interpleader action shall be assessed in accordance with Section 17.9).
          10.10 Maintenance of Confidentiality by Escrow Agent. Except as may be
otherwise required by applicable Law, Escrow Agent shall maintain the existence,
terms and nature of this transaction and the identities of the Parties in
strictest confidence and shall not disclose any thereof to any third party
(including, without limitation, any broker) without the prior written consent of
all the Parties.
     11. POST CLOSING ADJUSTMENTS.
          11.1 Final Closing Statement. No later than 90 days after Closing,
Buyer shall prepare and deliver to Seller a final Closing statement (the “Final
Statement”), which shall correct the estimates and (if necessary) other amounts
used in the Preliminary Statement, based on the Hotel’s operating reports for
the month immediately preceding Closing and the month in which Closing occurred,
on Buyer’s own post Closing examination of the books and records of the Hotel
and on other relevant facts discovered after Closing. Seller shall be deemed to
have agreed to the Final Statement as prepared by Buyer, except for such items
as to which Seller specifically objects in a written notice given to Buyer
within 60 days after Buyer delivers the Final Statement to Seller.
          11.2 Disputes. If Seller gives timely and proper notice of objection
to any item(s) on the Final Statement, and Seller and Buyer are unable between
themselves to resolve each such item within 30 days after Buyer delivers the
Final Statement to Seller, then any Party may submit the unresolved items to a
mutually agreeable national accounting firm (or, if the Parties are unable to
agree on such firm within 40 days after Buyer delivers the Final Statement to
Seller or such firm is unwilling to handle the dispute, to a qualified neutral
party designated by the American Arbitration Association office located in Los
Angeles, California) for a determination which shall be binding and conclusive
upon all Parties and shall be deemed incorporated into the Final Statement.
Seller and Buyer shall pay in equal shares the fees and other expenses of such
accounting firm or other designated neutral party for making such determination.
          11.3 Settlement. Within ten Business Days after the Final Statement
has been agreed (or deemed agreed) between Seller and Buyer or after the last
timely objection by Seller has been resolved under Section 11.2, Buyer or Seller
(as the case may be) shall pay to the other the net amount shown to be due to
such Party on the Final Statement, as agreed or as modified by

Page 32



--------------------------------------------------------------------------------



 



the resolution of such objections. Except for mathematical error manifest on the
face of the Final Statement, no further adjustments or payments shall be
required with respect to such prorations, credits and other adjustments.
     12. THIRD PARTY CLAIMS AND OBLIGATIONS.
          12.1 Assumed and Retained Liabilities. Buyer shall Indemnify Seller
from and against any and all Claims that Seller incurs by reason of any
obligation or liability assumed by Buyer pursuant to this Agreement, including,
without limitation (A) Employee Liabilities assumed by Buyer, (B) the Assumed
Contracts, (C) the Hotel Payables, (D) Reservations and (E) the Leases. Seller
shall Indemnify Buyer from and against any and all Claims that Buyer incurs by
reason of any obligation or liability retained by Seller pursuant to this
Agreement, including, without limitation (i) Employee Liabilities retained by
Seller and (ii) Disputed Payables.
          12.2 Employee Liabilities.
               12.2.1 Buyer’s Obligations. Upon Closing Buyer shall:
                    12.2.1.1 Offer (or cause Buyer’s Hotel manager or operator
to offer) a sufficient number of Eligible Employees employment at the Hotel, in
the same or similar position or job classification and at substantially similar
wage rates or salaries as such Hotel Employees held and enjoyed immediately
prior to Closing, and with reasonably equivalent benefits, so as to avoid the
notice requirements under the Worker Adjustment and Retraining Notification Act
of 1988 (the “WARN Act”). Buyer shall cause each such offer to be expressly
conditioned upon the Hotel Employee’s signing a written application form, in
which such employee accepts the offer of new employment and concurrently gives
Hotel Employer notice that he or she is terminating employment with Hotel
Employer, effective as of Closing.
                    12.2.1.2 Assume (A) all Employee Liabilities with respect to
the Continuing Employees accruing or first arising on and after the Closing
Date, or triggered by a termination of employment after Closing (except to the
extent that such Employee Liabilities arise under or relate to any Hotel
Employee Plan) and (B) all Employee Liabilities accrued as of Closing for which
Buyer has received a proration credit under Section 8, except that Buyer does
not assume any Employee Liabilities arising from Seller’s or Hotel Employer’s
failure to pay such Employee Liabilities before Closing where such payments are
required under any applicable Laws.
Notwithstanding anything herein to the contrary, nothing in this Section 12.2.1
shall require Buyer to (i) be responsible for, (ii) withhold or cause to be
withheld any deductions from compensation payable by Buyer or Buyer’s Hotel
manager to any Continuing Employee for purposes of contributing to, or
(iii) make or cause to be made any payments on behalf of any Continuing Employee
to, any Hotel Employee Plan. Seller shall cause Hotel Manager’s parent entity to
take any and all actions necessary, including, but not limited to, amending the
“Section 401(k) plan” maintained by Hotel Manager’s parent entity (“Hotel
Manager 401(k) Plan”), to (i) cause each Continuing Employee who as of the
Closing Date maintains an account balance in Hotel Manager 401(k) Plan, to be
fully vested as of the Closing Date in his or her account

Page 33



--------------------------------------------------------------------------------



 



balance under Hotel Manager 401(k) Plan; (ii) permit each Continuing Employee to
receive, as soon as practicable after the Closing Date, a distribution of his or
her account balance in Hotel Manager 401(k) Plan upon a severance from
employment resulting from his or her termination of employment as required by
Section 12.2.2, and (iii) provide that, at the election of each such Continuing
Employee, each distribution made from Hotel Manager 401(k) Plan which is an
“eligible rollover distribution” (as defined in section 402(c)(4) of the Code)
may be directly rolled over into a similar plan maintained or established by
Buyer (or by Buyer’s Hotel manager). To the extent designated by such Continuing
Employee and if required by applicable Laws, Buyer will cause a tax-qualified
defined contribution plan maintained by Buyer (or by Buyer’s Hotel manager or
operator) to accept any portion of such Continuing Employee’s distribution which
constitutes an “eligible rollover distribution” (as defined in section 402(c)(4)
of the Code).
               12.2.2 Seller’s Obligations. Seller shall cause Hotel Employer to
terminate the employment of all Hotel Employees (other than Excluded Employees)
effective as of Closing. Seller Indemnifies Buyer from and against any and all
Claims arising out of any and all (A) Employee Liabilities with respect to
Continuing Employees accruing prior to Closing (except those which are triggered
by a termination of employment after Closing or for which Buyer has received a
credit under Section 8) and (B) Employee Liabilities with respect to Hotel
Employees who are not Continuing Employees.
               12.2.3 WARN Act Liability. Buyer acknowledges that, in light of
Buyer’s intention to continue operation of the Hotel with substantially the same
staff after Closing and the Parties’ desire for a prompt Closing, it is Buyer’s
interest that Seller not take the precautionary step of giving Hotel Employees
notice of possible termination of employment at the Hotel under the WARN Act.
Accordingly, Seller shall not give such notice with respect to the sale of the
Hotel to Buyer, and Buyer shall Indemnify Seller and Hotel Employer from and
against any and all Claims arising out of any real or alleged violation of the
WARN Act for failure to give such notice to the extent based on Buyer’s failure,
on and after the Closing Date, to offer employment at the Hotel to Eligible
Employees in accordance with Section 12.2.1. Notwithstanding anything to the
contrary herein, Buyer does not assume and Seller shall Indemnify Buyer for any
and all liability caused by Seller’s or Hotel Manager’s failure to disclose the
actual number of employment losses experienced at the Hotel in the 90 day period
prior to Closing.
          12.3 Indemnification of Related Persons. Any indemnification of a
Party against third person Claims contained herein shall also run in favor of
such Party’s partners, shareholders, beneficial owners, directors, officers,
employees, Affiliates, agents and managers (including, without limitation, Hotel
Manager), all of whom are intended by the Parties to be third party
beneficiaries of this Section 12.
          12.4 Survival. The Parties’ indemnities set forth in this Section 12
and elsewhere in this Agreement shall survive Closing and shall not be deemed to
merge into any of the Transfer Instruments; provided, however, Seller’s
liability shall be subject to the limitations set forth in Section 20.3.

Page 34



--------------------------------------------------------------------------------



 



     13. HOTEL RECORDS. As reasonably required for tax filings, preparation and
auditing of financial statements, other reporting and similar purposes, Seller
shall have the right to make and retain copies of the Hotel Records which are
transferred to Buyer at Closing and to disclose information contained therein.
Buyer shall also make the Hotel Records available to Seller and its authorized
representatives at the Hotel, at reasonable times and upon reasonable prior
notice, and allow Seller to make copies thereof; and Buyer shall not dispose of
any Hotel Records prior to the fifth anniversary of Closing without giving
Seller at least 30 days’ prior written notice and opportunity to recover the
same.
     14. AUDIT. From the Effective Date until the date two (2) years after the
Closing, Seller shall, to the extent such items are in Seller’s possession or
control, make all of its property-level books and records for the years ended
December 31, 2007, 2008 and 2009 and interim periods as required by the rules
and regulations of the Securities and Exchange Commission (“SEC”) available to
Buyer and Buyer’s independent accountants for inspection, copying and audit at
the sole expense of the Buyer. Seller shall, at no expense to Seller, provide
Buyer with copies of, or access to, such factual information, accounting records
and financial information as may be reasonably requested in writing by Buyer or
its auditors, and in the possession or control of Seller, to enable Buyer or its
affiliates to file reports or registration statements in compliance with the
rules and regulations of the SEC. Seller also shall, upon written request, at no
expense to Seller, supply to Buyer letters of representation to such
accountants, in form and substance reasonably satisfactory to Buyer. This
paragraph shall survive the Closing for a period of two (2) years.
     15. ASSIGNMENT. Neither this agreement nor any of Buyer’s rights hereunder
may be assigned, encumbered or transferred without Seller’s prior written
consent. Notwithstanding the foregoing, prior to Closing, Buyer shall have the
right to assign or transfer its rights under this agreement to a corporation,
partnership, limited liability company or other entity which is wholly owned and
controlled, directly or indirectly, by Buyer, provided Buyer gives Seller at
least ten days’ prior written notice of such assignment and that such assignee
concurrently with such assignment assumes, in a written instrument delivered and
satisfactory in form to Seller, all of the obligations and liabilities of Buyer
hereunder.
     16. NOTICES. Except in the case (if any) where this Agreement expressly
provides for an alternate form of communication, any notice, consent, demand or
other communication to be delivered to a Party hereunder shall be deemed
delivered and received when made in writing and transmitted to the applicable
Party either by receipted courier service, or by the United States Postal
Service, first class registered or certified mail, postage prepaid, return
receipt requested, by electronic mail or facsimile transmission (“Fax”), at the
address or addresses indicated for such party below (and/or to such other
address as such party may from time to time by written notice designate to the
other):

     
     If to Seller:
  c/o Lowe Enterprises Investment Management, Inc.
 
  11777 San Vicente Blvd., Suite 900
 
  Los Angeles, California 90049
 
  Attention: Kerri O’Neill
 
  Fax: (310) 207-1132
 
  E-mail: koneill@loweenterprises.com

Page 35



--------------------------------------------------------------------------------



 



     
     with a copy to:
  Lowe Hospitality Group, Inc.
 
  10333 East Dry Creek Road, Suite 450
 
  Englewood, CO 80112
 
  Attention: Michael Everett
 
  Fax: (303) 799-6011
 
  E-mail: meverett@destinationhotels.com
 
   
     and a copy to:
  Seyfarth Shaw LLP
 
  333 S. Hope St., Suite 3900
 
  Los Angeles, CA 90071
 
  Attention: J. Dean Heller and Amadeo F. Cantú
 
  Fax: (213) 270-9601
 
  E-mail: dheller@seyfarth.com and acantu@seyfarth.com
 
   
     If to Buyer:
  c/o Pebblebrook Hotel Trust
 
  Two Bethesda Metro Center, Suite 1530
 
  Bethesda, MD 20814
 
  Attention: Thomas C. Fisher
 
  Fax: (240) 396-5763
 
  E-mail: tfisher@pebblebrookhotels.com
 
   
     and a copy to:
  Honigman Miller Schwartz and Cohn LLP
 
  38500 Woodward Avenue, Suite 100
 
  Bloomfield Hills, MI 48304-5048
 
  Attention: J. Adam Rothstein
 
  Fax: (248) 566-8479
 
  E-mail: arothstein@honigman.com

and shall be deemed delivered and received (A), if delivered or transmitted
before 5:00 p.m. recipient’s local time on a Business Day, or if tendered for
delivery between the hours 9:00 a.m. and 5:00 p.m. recipient’s local time on a
Business Day and refused, then on the date of actual (or refused) delivery or
actual transmission as evidenced by postal or courier receipt (or by a completed
transmission log sheet generated by the sending telecopier) and (B), otherwise,
on the Business Day next following the date of actual delivery or transmission;
provided, however, that any communication delivered by Fax must be confirmed
within three Business Days by duplicate notice delivered as otherwise provided
herein and any refused delivery must re-tendered within two Business Days.
     17. GENERAL PROVISIONS.
          17.1 Confidentiality. Except for Permitted Disclosures (defined
below), (A) each Party shall keep confidential the terms of this Agreement, and
(B) until and unless the Closing occurs, Buyer shall keep confidential all
information regarding the Hotel. In addition, except as required by Law, neither
Party shall issue press release or communication with the

Page 36



--------------------------------------------------------------------------------



 



public prior to Closing without the prior written consent of the other. As used
herein, “Permitted Disclosures” include only (i) disclosures by a Party to its
attorneys, accountants and other consultants as reasonably necessary in
negotiation of this Agreement, the conduct of due diligence, the consummation of
the transactions contemplated hereby and the exercise of Buyer’s rights and the
performance of its duties hereunder, (ii) disclosure by Seller to its parent
entity or entities and investors therein, (iii) disclosure to any government
regulatory agency which requests the information in question in the course of
its regulatory functions, and (iv) any other disclosure required by Law
(including, without limitation, in response to any subpoena). In the case of any
Permitted Disclosure described in clause (i) above, the disclosing Party shall
advise the person to whom such disclosure is made of the confidential nature of
any information disclosed and obtain from such person an undertaking to respect
such confidentiality. Any confidentiality agreement regarding the Hotel or the
transaction contemplated by this Agreement previously made between the Parties
or their agents shall continue in full force and effect and shall not be deemed
to have merged into, or been superseded by, this Agreement.
          17.2 Effect of Termination. Upon any termination of this Agreement,
neither Party shall have any further obligation or liability to the other
hereunder except (i) as provided below (regarding Buyer’s return or destruction
of materials received from Seller), (ii) any liability which a Party may have
hereunder by reason of the fact that termination either (A) was wrongfully made
by it or (B) resulted from a breach of its covenants or other obligations
hereunder and (iii) any obligation under Sections 4.7 or 17.9. Within ten
Business Days after termination of this Agreement without Closing, Buyer shall
either return to Seller all materials of a confidential nature which Buyer has
received from Seller pursuant to this Agreement or confirm to Seller in writing
that Buyer has destroyed all such materials. Within ten Business Days after
Seller’s request following the termination of this Agreement without Closing,
Buyer shall deliver to Seller all reports, studies and analyses prepared by
third parties at Buyer’s request or direction relating to the Hotel Premises
(unless this Agreement has been terminated due to the default of Seller).
          17.3 Construction; Participation in Drafting. Each Party acknowledges
that it and its Counsel have participated substantially in the drafting of this
Agreement and agree that, accordingly, in the interpretation and construction of
this Agreement, no ambiguity, real or apparent, in any provision hereof shall be
construed against a Party by reason of the role of such Party or its Counsel in
the drafting of such provision.
          17.4 No Third Party Beneficiaries. Except as expressly provided in
Section 12.3, nothing in this Agreement is intended or shall construed to confer
any rights or remedies on any person other than the Parties and their active
successors and assigns, or to relieve, discharge or alter the obligations of any
third person to either Party or to give any third person any right of
subrogation or action over against Party. Without limiting the generality of the
foregoing, no Hotel Employee shall be deemed a third party beneficiary of any
provision of this Agreement.
          17.5 Integration and Binding Effect. This Agreement constitutes the
entire agreement among the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings and representations of the
Parties with respect to the subject matter hereof (including, without
limitation, any letter of intent, offer sheet, broker’s set-up, disclosure
materials, offering circular or other such written materials of any kind). This
Agreement may

Page 37



--------------------------------------------------------------------------------



 



not be modified, amended, supplemented or otherwise changed, except by a writing
executed by all Parties. Except as otherwise expressly provided herein, this
Agreement shall bind and inure to the benefit of the Parties and their
respective successors and assigns.
          17.6 Computation of Time. Any time period specified in this Agreement
which would otherwise end on a non Business Day shall automatically be extended
to the immediately following Business Day.
          17.7 Captions. Article and Section headings used herein are for
convenience of reference only and shall not affect the construction of any
provision of this Agreement.
          17.8 Further Assurances. The Parties shall cooperate with each other
as reasonably necessary to effect the provisions of this Agreement, shall use
reasonable and good faith efforts to satisfy conditions to Closing and, at and
after Closing, shall each execute and deliver such additional instruments or
other documents as the other Party may reasonably request to accomplish the
purposes and intent of this Agreement; provided, however, that nothing in this
Section shall be deemed to enlarge the obligations of the Parties hereunder or
to require any to incur any material expense or liability not otherwise required
of it hereunder.
          17.9 Consents and Approvals. Wherever this Agreement requires a
Party’s consent or approval, then unless expressly provided otherwise, such
consent of approval (i) may be given or withheld in such Party’s sole and
absolute discretion and (ii) to be effective, must be given in a writing signed
by such Party and expressly identifying the specific matter to which such
consent or approval applies.
          17.10 Enforcement Costs. Should either Buyer or Seller institute any
action or proceeding to enforce any provision of this Agreement or for damages
by reason of any alleged breach of any provision hereof, the prevailing Party
shall be entitled to recover from the other Party all costs and expenses
(including attorneys’ fees) incurred by such prevailing Party in connection with
such action or proceeding. A Party also shall be entitled to recover all costs
and expenses (including attorneys’ fees) incurred in the enforcement of any
judgment or settlement in its favor obtained in such action or proceeding (and
in any such judgment provision shall be made for the recovery of such post
judgment costs and expenses.)
          17.11 Governing Law. This Agreement shall be deemed to be an agreement
made under the Laws of the State where the Hotel Premises are located and for
all purposes shall be governed by and construed in accordance with such Laws.
          17.12 Counterparts, Electronic Delivery. This Agreement, and any
amendment hereto, may be executed in any number of counterparts and by each
Party on separate counterparts, each of which when executed and delivered shall
be deemed an original and all of which taken together shall constitute but one
and the same instrument. A Party may deliver this Agreement by electronically
transmitting to the other Party (either by Fax or email) a facsimile copy of its
executed counterpart, but such Party shall also promptly deliver to the other
Party an original executed counterpart hereof.

Page 38



--------------------------------------------------------------------------------



 



     18. EXHIBITS. Each of the following exhibits is hereby incorporated into
and made an integral of this agreement:

     
A
  Legal Description of Hotel Parcel  
B
  Form of Deed  
C
  Form of Bill of Sale  
D
  Form of Assignment and Assumption of Leases  
E
  Form of Assignment and Assumption of Assumed Contracts  
F
  Form of General Assignment and Assumption  
G
  Form of FIRPTA Certificate  
H
  Exceptions to Seller Representations  
I
  Schedule of Leases  
J
  Schedule of Material Contracts  
K
  Schedule of Liquor Licenses  
L
  Intentionally Deleted.  
M
  Current Operating Budget  
N
  Schedule of Environmental Report and Existing Survey  
O
  Form of Tenant Notification  
P
  Form of Vendor Notification  
Q
  Approved Capital Expenditures

Seller shall have until (and including) ten Days after the Effective Date to
modify and deliver to Buyer an amended Exhibit J. Any modification of such
Exhibit that Seller timely delivers shall supplement or supersede (as the case
may be) the prior version of such Exhibit for all purposes of this Agreement.
     19. SIGNERS’ WARRANTY. Each individual executing and delivering this
agreement on behalf of a corporate party hereby warrants and represents to the
other parties that he or she is duly authorized and empowered to do so.
     20. LIMITATION ON SELLER’S LIABILITY.
          20.1 Seller’s Breach of Obligation to Close; Prohibition on Specific
Performance and Lis Pendens. Subject to Section 20.2, in the event Seller in
breach of this Agreement fails to close, Buyer shall be limited to the recovery
of Buyer’s Costs (not to exceed $250,000) only and shall have no right to seek
damages or specific performance or to record a lis pendens against the Hotel
Premises. Except as expressly permitted by Section 20.2, this provision shall be
an absolute bar to any action by Buyer for any other damages arising out of such
a breach under and/or for specific performance of this Agreement, and Seller
shall be entitled to the immediate expungement of any lis pendens filed by Buyer
against the Hotel Premises. If Buyer, except as expressly permitted by
Section 20.2, brings an action for damages of a kind or in an amount in excess
of those permitted under this Section 20.1, or for specific performance of this
Agreement, or records a lis pendens against the Hotel Premises, or otherwise
creates any cloud on Seller’s title to the Hotel Premises, Buyer shall Indemnify
Seller from and against all costs, expenses (including attorneys’ fees) and
losses which Seller incurs by reason thereof. As used herein, “Costs” means
Buyer’s actual and reasonable costs incurred in

Page 39



--------------------------------------------------------------------------------



 



connection with the transaction contemplated by this Agreement, including, but
not limited to, legal, accounting, engineering and consulting fees and costs.
          20.2 Exception for Willful Breach. Notwithstanding Section 20.1, if
Seller, in breach of this Agreement, fails to close, Buyer may in lieu of an
action for monetary damages bring an action for specific performance of Seller’s
obligation to close, subject to strict compliance with each of the following
conditions:
               20.2.1 Buyer gives Seller at least ten Business Days’ prior
written notice of its intention to commence such an action;
               20.2.2 Buyer commences such action, and serves Seller with a
complaint therein, within 30 days after the Last Closing Date (which 30-day
period shall be extended, day for day, for any period of time during which Buyer
is barred from filing such action by reason of a temporary restraining order,
injunction or other order of court obtained by Seller);
               20.2.3 Such action, to the extent seeking specific performance
(or other equitable relief) is limited to an action to compel Seller to deliver
into Escrow the Deed and other Seller’s Closing Documents actually required to
convey the Hotel free of Liens and to perform Seller’s other obligations to be
performed at Closing and does not seek specific performance of any other
covenant or warranty of Seller hereunder (including, without limitation, any
covenant or warranty contained in Sections 5.1 or 6), or the correction of any
condition respecting the Hotel, or any abatement of the Purchase Price;
provided, however, that the foregoing shall not bar Buyer, after it has acquired
the Hotel, from bringing an action to recover monetary damages for any breach of
covenant or representation contained in Sections 5.1 or 6 or any provision
hereof intended to survive Closing as provided in Section 12.4, to the extent
otherwise permitted to do so; and
               20.2.4 During the pendency of such action, the Deposit remains in
Escrow (or is deposited with the court hearing such action); provided, however,
that if Seller, at any time during the pendency of such action, delivers the
Deed and other required Seller’s Closing Documents into Escrow (or into the
court before which such action is pending), including (if a Casualty has
occurred) an assignment or delivery (as applicable) to Buyer of Proceeds to the
extent required under Section 9.3, and authorizes Closing in accordance with
Section 10 (other than as to time of Closing), including instructions to Escrow
Agent to apply the proceeds of the Purchase Price to the payment of any Lien
that would otherwise appear as an exception on the Title Policy and that Seller
is obligated to discharge (altogether, “Seller’s Compliance”), Buyer shall
either proceed immediately to close the purchase of the Hotel or immediately to
dismiss such action to the extent it seeks specific performance or other
equitable relief and expunge from the record any lis pendens Buyer has filed. By
electing to seek specific performance under this Section 20.2, Buyer shall be
deemed to have waived any claim or right to monetary damages for Seller’s
failure to close, other than such damages for delay as are customarily awarded
in conjunction with specific performance of an obligation to sell real property
(but, if such action results in Buyer’s purchasing the Hotel, such waiver shall
not apply to any claim for damages for Seller’s subsequent breach of any of its
post-Closing obligations under this Agreement or which Buyer is otherwise
permitted to make pursuant to the proviso contained in Section 20.2.3). If Buyer
brings or maintains an action for specific performance

Page 40



--------------------------------------------------------------------------------



 



other than as expressly permitted under this Section 20.2, or fails to close the
purchase of the Hotel within 30 days after Seller’s Compliance, Seller shall
have the right to terminate this Agreement and recover the Deposit as liquidated
damages under Section 21.
          20.3 Other Seller’s Breaches. Seller shall have no liability to Buyer
under the indemnities contained in Section 12 or elsewhere, or for breach of any
covenant, representation or warranty contained in Section 5.1 or elsewhere, or
otherwise, unless Buyer has given Seller written notice of a specific indemnity
claim or claim of breach, stating in reasonable detail the factual basis for
such claim, within 270 days after the Closing Date, and unless Buyer commences
legal action on such claim, and serves Seller with notice of such claim in
accordance with applicable Law, within 365 days after the Closing Date. Further,
and notwithstanding anything to the contrary herein, (i) Seller shall in no
event be liable to Buyer for any such claim unless and until the aggregate
amount of Buyer’s actual out-of-pocket losses from all such valid claims exceeds
$150,000, and (ii) in no event shall the aggregate amount of Seller’s liability
exceed five percent of the Purchase Price. The limitations in clauses (i) and
(ii) of this Section 20.3 are in addition to, and not in derogation of, the
limitations in Section 5.4.3 with respect to Seller’s liability for breaches of
its representations and warranties. The limitations in this Section 20.3 shall
not apply to the Seller’s liability under Section 11.
     21. LIQUIDATED DAMAGES AND LIMITATIONS OF REMEDIES FOR BUYER’S BREACH. If
Buyer in breach of this agreement fails to close, then upon written notice of
termination (a “Termination Notice”) from Seller to Buyer and escrow agent, this
agreement shall terminate (except for this section and buyer’s obligations
pursuant to Sections 4.7, 17.2 and 17.9). The parties acknowledge and agree by
initialing this Section 21 that:
          21.1 IF BUYER FAILS TO CLOSE IN BREACH OF THIS AGREEMENT, SELLER WILL
INCUR CERTAIN COSTS AND OTHER DAMAGES IN AN AMOUNT THAT WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICAL TO ASCERTAIN.
          21.2 THE DEPOSIT, TOGETHER WITH ALL INTEREST EARNED THEREON, BEARS A
REASONABLE RELATIONSHIP TO THE DAMAGES WHICH THE PARTIES ESTIMATE MAY BE
SUFFERED BY SELLER BY REASON OF SUCH A FAILURE OF CLOSING TO OCCUR, AND THE
DEPOSIT AND INTEREST IS NOT AN AMOUNT WHICH IS UNREASONABLE UNDER THE
CIRCUMSTANCES EXISTING AT THE TIME THIS AGREEMENT IS MADE (BUYER ACKNOWLEDGING
AND AGREEING THAT BUYER HAS FULLY CONSIDERED THE PROVISIONS OF THIS SECTION 21
AND SUCH CIRCUMSTANCES PRIOR TO ENTERING INTO THIS AGREEMENT AND HAS CONSULTED
WITH BUYER’S COUNSEL WITH RESPECT THERETO).
          21.3 UPON DELIVERY TO ESCROW AGENT BY SELLER OF A PROPERLY GIVEN
TERMINATION NOTICE, SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT,
TOGETHER WITH ALL INTEREST EARNED THEREON, AS LIQUIDATED DAMAGES, WHICH DAMAGES
SHALL BE SELLER’S SOLE REMEDY HEREUNDER IF BUYER IN BREACH OF THIS AGREEMENT
FAILS TO CLOSE, AND BUYER SHALL FORTHWITH INSTRUCT ESCROW AGENT TO RELEASE THE
DEPOSIT AND ALL INTEREST EARNED THEREON TO SELLER AND TO RETURN TO SELLER ALL
DOCUMENTS AND INSTRUMENTS THERETOFORE DEPOSITED

Page 41



--------------------------------------------------------------------------------



 



INTO THE ESCROW BY OR ON BEHALF OF THEM; PROVIDED, HOWEVER, THAT THE DEPOSIT
SHALL BE IN ADDITION TO AND NOT IN LIEU OF ANY AMOUNTS OWED TO SELLER BY BUYER
AS A RESULT OF BUYER’S OBLIGATIONS PURSUANT TO SECTIONS 4.7, 17.2 AND 17.9; AND
PROVIDED FURTHER THAT SELLER SHALL BE ENTITLED TO RECOVER FROM BUYER ATTORNEYS’
FEES AND OTHER DIRECT OUT OF POCKET COSTS INCURRED BY THEM IN CONNECTION WITH
THE ENFORCEMENT OR DEFENSE OF OBLIGATIONS CONTAINED IN THIS SECTION 21.
     IN FURTHER EVIDENCE OF THEIR AGREEMENT TO THIS LIQUIDATED DAMAGES
PROVISION, SELLER AND BUYER HAVE INITIALED BELOW:

     
     SELLER:___KO/SP_______
  BUYER:__T.C.F._____

[SIGNATURES ON FOLLOWING PAGE]

Page 42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
and delivered, each by its own representative thereunto duly authorized, as of
the date first above written.

          SELLER:   COMMONWEALTH WASHINGTON HOLDING, INC.,
a Delaware corporation
      By:   /s/ Kerri O’Neill         Name:   Kerri O’Neill        Title:   Vice
President        COMMONWEALTH WASHINGTON OPERATING, INC.,
a Delaware corporation
      By:   /s/ Salve A. Pennya         Name:   Salve A. Pennya        Title:  
Sr. Vice President      BUYER:   TERRAPINS OWNER LLC,
a Delaware limited liability company
      By:   /s/ Thomas C. Fisher         Name:   Thomas C. Fisher       
Title:   Vice President     

{ESCROW AGENT’S SIGNATURE ON THE FOLLOWING PAGE

 



--------------------------------------------------------------------------------



 



The undersigned hereby accepts this Agreement as its escrow instructions and
agrees to act as Escrow Agent hereunder, in accordance with the terms and
conditions hereof.

 
CHICAGO TITLE INSURANCE COMPANY
      By:   /s/ Maurice Neri         Name:   Maurice Neri        Title:   AVP  
    Date:  ___9/23________________, 2010___     

 



--------------------------------------------------------------------------------



 



EXHIBITS:

     
A
  Legal Description of Hotel Parcel
 
   
B
  Form of Deed
 
   
C
  Form of Bill of Sale
 
   
D
  Form of Assignment and Assumption of Leases
 
   
E
  Form of Assignment and Assumption of Assumed Contracts
 
   
F
  Form of General Assignment and Assumption
 
   
G
  Form of FIRPTA Certificate
 
   
H
  Exceptions to Seller Representations
 
   
I
  Schedule of Leases
 
   
J
  Schedule of Contracts
 
   
K
  Schedule of Liquor Licenses
 
   
L
  Intentionally Deleted
 
   
M
  Current Operating Budget
 
   
N
  Schedule of Environmental Report and Existing Survey
 
   
O
  Form of Tenant Notification
 
   
P
  Form of Vendor Notification
 
   
Q
  Approved Capital Expenditures

- i -